         Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 1 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                         ENTERED
                                                                                                              09/15/2020
                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                      ORDER (I) CONDITIONALLY
           APPROVING DISCLOSURE STATEMENT, (II) APPROVING
      PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO
    ACCEPT OR REJECT PLAN; (III) APPROVING NOTICES; (IV) APPROVING
    RIGHTS OFFERING PROCEDURES; AND (V) GRANTING RELATED RELIEF
                         [Relates to Docket No. 20]

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed

their motion (the “Motion”)2 for entry of an order under sections 105, 363, 1125, 1126, and 1128

of the Bankruptcy Code, Bankruptcy Rules 3016, 3017, 3018, 3020, 6003, and 6004, Bankruptcy

Local Rules 1075-1, 3016-1 and 9013-1, and the Complex Case Procedures:

         (i) Conditionally approving the Second Amended Disclosure Statement for the Debtors’

             First Amended Chapter 11 Plan of Reorganization (the “Disclosure Statement”);

         (ii) Scheduling a combined hearing to consider (a) final approval of the Disclosure

             Statement; and (b) confirmation of the Debtors’ First Amended Chapter 11 Plan of

             Reorganization (as may be amended, supplemented or otherwise modified from time

             to time, the “Plan”), attached to the Disclosure Statement as Exhibit A;


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or the
Plan, as applicable.




                                                        1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 2 of 146




       (iii) Approving certain procedures (the “Solicitation Procedures”) for the solicitation and

           tabulation of votes to accept or reject the Plan, including:

               a. the forms of ballots for submitting votes on the Plan;

               b. the form and manner of notice to the Non-Voting Classes (the “Notice of Non-

                   Voting Status”);

               c. the form and manner of notice in the Class 12 Opt-Out Notice to the Holders of

                   Claims and Interests in Class 12 (SAE Holding Interests) (the “Class 12 Opt-

                   Out Notice”);

               d. the form and manner of notice in the Unimpaired Accepting Class Opt-Out

                   Notice to the Holders of Claims in Class 1 (Other Priority Claims), Class 2

                   (Other Secured Claims), Class 3 (Secured Tax Claims), and Class 7 (PPP Loan

                   Claims) (the “Unimpaired Accepting Opt-Out Notice” and together with the

                   Class 12 Opt-Out Notice, the “Opt-Out Notices”);

               e. the form and manner of notice of the Combined Hearing; and

               f. the Confirmation Timeline (as defined below); and

       (iv) Approving certain procedures and instructions (the “Rights Offering Procedures”) for

           exercising Subscription Rights substantially in the form attached to this Order as

           Schedule 5, including related dates and deadlines (the “Rights Offering Dates and

           Deadlines”), and the form of material necessary to consummate the Rights Offering

           under the terms of the Rights Offering Procedures (collectively, the “Rights Offering

           Materials”);

all as more fully set forth in the Motion; and upon consideration of the First Day Declaration; and

the Court having jurisdiction to consider the Motion and the relief requested therein pursuant to




                                                 2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 3 of 146




28 U.S.C. § 1334; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and due and proper notice of the Motion having been provided,

and it appearing that no other or further notice need be provided; and the Court having reviewed

the Motion; and the Court having held a hearing on the Motion; and all objections, if any, to the

Motion have been withdrawn, resolved, or overruled; and the Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

it appearing that the relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and their estates as contemplated by Bankruptcy Rule 6003 and is in the best

interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before the Court and after due deliberation and sufficient cause appearing therefor;

       It is hereby ORDERED THAT:

       1.      The Disclosure Statement is approved on a conditional basis.

       2.      The Solicitation Procedures proposed by the Debtors for distribution of the

Solicitation Packages as set forth in the Motion in soliciting acceptances and rejections of the Plan

satisfy the requirements of the Bankruptcy Code and the Bankruptcy Rules and are approved.

       3.      The following dates and deadlines for solicitation and confirmation of the Plan (the

“Confirmation Timeline”) are approved.

                                  Event                                  Deadline
                   Voting Record Date                      September 8, 2020
                   Complete Commencement of Plan           September 18, 2020
                   Solicitation and Mailing of
                   Combined Notice
                   Plan Supplement Filing Deadline         October 12, 2020 at 5:00 p.m.
                                                           (Prevailing Central Time)
                   Deadline to File Motion to              October 13, 2020 at 5:00 p.m.
                   Designate Votes                         (Prevailing Central Time)
                   Plan Voting Deadline, Deadline to       October 19, 2020 at 5:00 p.m.
                   Object to final approval of             (Prevailing Central Time)
                   Disclosure Statement and




                                                  3
         Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 4 of 146




                    Confirmation, and Release Opt
                    Out Deadline
                    Deadline to File Voting Affidavit   October 22, 2020 at 5:00 p.m.
                                                        (Prevailing Central Time)
                    Deadline to file Consolidated Brief October 23, 2020 at 5:00 p.m.
                    and Reply in Support of             (Prevailing Central Time)
                    Confirmation
                    Combined Hearing on Final           October 27, 2020 at 10:00 a.m.
                    Approval of Disclosure Statement (Prevailing Central Time)
                    and Confirmation of Plan (the
                    “Combined Hearing”)

         4.    The Ballots for Credit Agreement Claims in Class 4, Term Loan Claims in Class 5,

Convertible Notes Claims in Class 6, and for General Unsecured Claims in Class 8, substantially

in the form attached hereto as Schedules 1-1, 1-2, 1-3, and 1-4 respectively, are approved.

               5.       Class 4 Credit Agreement Claims: The Claim amount of Class 4 Claims

for voting purposes only will be established based on the amount of the applicable positions held

by such Class 4 Claim Holder, as of the Voting Record Date, as evidenced by the applicable

records provided by the Prepetition Credit Agreement Agent in electronic Microsoft Excel format

to the Debtors or the Voting Agent no later than one (1) business day following the entry of this

Order.

               6.       Class 5 Term Loan Claims: The Claim amount of Class 5 Claims for

voting purposes only will be established based on the amount of the applicable positions held by

such Class 5 Claim Holder, as of the Voting Record Date, as evidenced by the applicable records

provided by the Prepetition Term Loan Agent in electronic Microsoft Excel format setting forth

such Class 5 Claim Holder’s name, mailing address with a contact person, and the outstanding

principal amount of and accrued and unpaid prepetition interests on such Class 5 Claim Holder’s

loans (the “Prepetition Term Loan Lender List”), to the Debtors or the Voting Agent no later than

two (2) business days following the entry of this Order. The Prepetition Term Loan Agent is




                                                 4
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 5 of 146




hereby authorized to provide the Debtors or the Voting Agent the Prepetition Term Loan Lender

List. For the avoidance of doubt, (i) the Debtors and the Voting Agent shall not distribute or cause

to be distributed Solicitation Packages (or any Ballots) to the Prepetition Term Loan Agent, and

(ii) the Prepetition Term Loan Agent shall not be responsible for the distribution of the Solicitation

Packages (or any portion thereof) or the distribution, completion, tabulation, or return of any

Ballots.

               7.      Class 6 Convertible Notes Claims: The Claim amount of Class 6 Claims

for voting purposes only will be established based on the amount of the applicable positions held

by such Class 6 Claim Holder, as of the Voting Record Date, as evidenced by the applicable

records provided by the Prepetition Trustee in electronic Microsoft Excel format to the Debtors or

the Voting Agent no later than one (1) business day following the entry of this Order.

               8.      Class 8 General Unsecured Claims: Solely for purposes of voting to

accept or reject the Plan and not for the purpose of the allowance of, or distribution on account of,

any Claim, and without prejudice to the Debtors’ rights in any other context, each Claim is entitled

to vote to accept or reject the Plan in an amount determined by the following procedures:

           a. if a Claim is deemed allowed under the Plan, an order of the Court or a stipulated
              agreement between the parties, such claim will be temporarily allowed for voting
              purposes in the deemed allowed amount set forth therein;

           b. if a claim for which a proof of claim has been filed by the Voting Record Date for
              unknown or undetermined amounts, or is wholly unliquidated, or contingent and
              such claim has not been allowed, such Claim shall be temporarily allowed for
              voting purposes only, and not for purposes of allowance or distribution, at $1.00;

           c. if a Claim, for which a proof of claim was filed by the Voting Record Date, is listed
              as contingent, unliquidated, or disputed in part in the proof of claim, such Claim is
              temporarily allowed in the amount set forth in the proof of claim that is liquidated,
              non-contingent, and undisputed for voting purposes only, and not for purposes of
              allowance or distribution;

           d. if a Claim was listed in the Debtors’ filed Schedules in an amount that is liquidated,
              non-contingent, and undisputed, and a proof of claim was not filed by the Voting




                                                  5
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 6 of 146




        Record Date, such Claim is allowed for voting in the liquidated, non-contingent,
        undisputed amount set forth in the Debtors’ filed Schedules;

     e. if a Claim has been estimated or otherwise allowed for voting purposes by order of
        the Court, such Claim is temporarily allowed in the amount so estimated or allowed
        by the Court for voting purposes only, and not for purposes of allowance or
        distribution;

     f. if a Claim is listed in the Debtors’ Schedules as contingent, unliquidated, or
        disputed and a proof of claim was not (i) filed by the Voting Record Date; or
        (ii) deemed timely filed by an order of the Court prior to the filed by the Voting
        Record Date; such Claim shall be entitled to vote at $1.00;

     g. proofs of claim filed for $0.00 are not entitled to vote;

     h. if the Debtors have served an objection or request for estimation as to a Claim at
        least ten (10) days before the Voting Deadline, such Claim is temporarily
        disallowed for voting purposes;

     i. for purposes of the numerosity requirement of section 1126(c) of the Bankruptcy
        Code separate Claims held by a single creditor in a particular Class shall be
        aggregated as if such creditor held one Claim against the Debtor in such Class, and
        the votes related to such Claims shall be treated as a single vote to accept or reject
        the Plan;

     j. notwithstanding anything to the contrary contained herein, any creditor who has
        filed or purchased duplicate Claims within the same Voting Class shall be provided
        with only one Solicitation Package and one ballot for voting a single Claim in such
        Class, regardless of whether the Debtors have objected to such duplicate Claims;
        and

     k. if a proof of claim has been amended by a later proof of claim that is filed on or
        prior to the Voting Record Date, the later filed amending claim shall be entitled to
        vote in a manner consistent with these tabulation rules, and the earlier filed claim
        shall be disallowed for voting purposes, regardless of whether the Debtors have
        objected to such amended claim. Except as otherwise ordered by the Court, any
        amendments to proofs of claim after the Voting Record Date shall not be considered
        for purposes of these tabulation rules.

9.      In tabulating the Ballots, the following procedures shall apply:

     a. any Ballot that is properly completed, executed and timely returned as directed, but
        does not indicate an acceptance or rejection of the Plan will not be counted as either
        a vote to accept or a vote to reject the Plan;

     b. any Ballot that is properly completed, executed and timely returned as directed, and
        indicates both an acceptance or rejection of the Plan will not be counted as either a
        vote to accept or a vote to reject the Plan;



                                           6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 7 of 146




             c. any unsigned Ballot will not be counted;

             d. any Ballot cast by a party that is not entitled to vote will not be counted as either a
                vote to accept or a vote to reject the Plan;

             e. if more than one Ballot voting the same claim is cast before the Voting Deadline,
                the last valid Ballot received before the Voting Deadline will be deemed to reflect
                the voter’s intent and thus will supersede any prior Ballots;

             f. any Ballot transmitted to the Voting Agent by facsimile, electronic mail, or other
                means not specifically approved by this Court will not be counted; and

             g. Ballots received after the Voting Deadline will not be counted; provided that the
                Debtors may agree to extend the Voting Deadline.

None of the Debtors, the Voting Agent, or any other person or entity will be under any duty to

provide notification of defects or irregularities with respect to delivered Ballots, nor will any of

them incur any liability for failure to provide such notification.

       10.      The Debtors may waive any defects or irregularities as to any particular Ballot at

any time, either before or after the close of voting, and any such waivers shall be documented in

the Voting Affidavit.

       11.      The Notice of Non-Voting Status, substantially in the form attached hereto as

Schedule 3 is approved. The Debtors are authorized to send the Notice of Non-Voting Status to

the Non-Voting Holders in lieu of sending copies of the Plan and Disclosure Statement.

       12.      The Opt-Out Notices, substantially in the form attached hereto as Schedules 4-1

and 4-2 are approved. As stated in the Opt-Out Notices, Opt-Out Forms must be returned no later

than October 19, 2020 at 5:00 p.m. (prevailing Central Time). The procedures for submission of

Opt-Out Forms as stated in the Opt-Out Notices are approved.

       13.      The procedures and instructions contained in the Rights Offering Procedures for

exercising Subscription Rights, substantially in the form attached to this Order as Schedule 5,




                                                   7
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 8 of 146




including the Rights Offering Dates and Deadlines, and the Rights Offering Materials, are

approved.

       14.     Notwithstanding any provision herein to the contrary, no provision of the Plan, or

any order confirming the Plan, (i) releases any non-debtor person or entity (including any Released

Party) from any Claim or cause of action of the United States Securities and Exchange Commission

(the “SEC”); or, (ii) enjoins, limits, impairs, or delays the SEC from commencing or continuing

any Claims, causes of action, proceedings, or investigations against any non-debtor person or

entity (including any Released Party) in any forum.

       15.     Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), the terms

and conditions of this Order shall be immediately effective and enforceable upon its entry.

       16.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rules 4001(d) and 6004(a) are waived.

       17.     The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Motion.

       18.     This Court shall retain jurisdiction with respect to all matters arising from or related

the implementation, interpretation, and enforcement of this Proposed Order.

Signed: September
        October 17,15, 2020
                    2018
 Dated: ______________, 2020
                                                       ____________________________________
                                                      THE HONORABLE      MARVIN
                                                                     Marvin  Isgur ISGUR
                                                      UNITED STATES    BANKRUPTCY      JUDGE
                                                           United States Bankruptcy Judge




                                                  8
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 9 of 146




               ATTACHMENTS TO PROPOSED ORDER


Schedule                                Description
  1-1                   Class 4 Ballot (Credit Agreement Claims)
  1-2                       Class 5 Ballot (Term Loan Claims)
  1-3                   Class 6 Ballot (Convertible Notes Claims)
  1-4                  Class 8 Ballot (General Unsecured Claims)
   2                            Combined Hearing Notice
   3                           Notice of Non-Voting Status
  4-1               Class 12 (SAE Holdings Interests) Opt-Out Notice
  4-2                Unimpaired Accepting Class Opt-Out Notice for
             Class 1 (Other Priority Claims), Class 2 (Other Secured Claims),
              Class 3 (Secured Tax Claims), or Class 7 (PPP Loan Claims)
  5-1                           Rights Offering Procedures
  5-2                               Subscription Forms




                                      1
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 10 of 146




                             Schedule 1-1

           Form of Ballot for Class 4 Credit Agreement Claims




                                   1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 11 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                   BALLOT FOR VOTING TO ACCEPT OR REJECT
               THE DEBTORS’ CHAPTER 11 PLAN OF REOGRANIZATION

                            CLASS 4: CREDIT AGREEMENT CLAIMS


                            THE VOTING DEADLINE TO
                      ACCEPT OR REJECT THE PLAN IS 5:00 P.M.
                  (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020


TO HAVE YOUR VOTE ON THE PLAN AND ANY OPT-OUT OF THE RELEASES
COUNTED, YOU MUST SUBMIT YOUR VOTE AND DECISION TO OPT-OUT OF THE
RELEASES (OR NOT) TO EPIQ CORPORATE RESTRUCTURING, LLC (THE
“VOTING AGENT”) SO THAT THE VOTING AGENT ACTUALLY RECEIVES THE
BALLOT PRIOR TO 5:00 P.M. (PREVAILING CENTRAL TIME) ON OCTOBER 19,
2020 (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Debtors’ First Amended Chapter 11 Plan of Reorganization (as it may
be amended from time to time, the “Plan”) which is being proposed by the Debtors and which is
described in the accompanying Second Amended Disclosure Statement for the Debtors’ Chapter
11 Plan of Reorganization dated September 15, 2020 (as it may be amended from time to time,
the “Disclosure Statement”). The United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) has approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of the Bankruptcy Code, as well as certain procedures and
materials for the solicitation of votes to accept or reject the Plan, pursuant to an order dated [●],


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 12 of 146




2020. The Bankruptcy Court’s provisional approval of the Disclosure Statement does not indicate
approval of the Plan by the Bankruptcy Court.

You are receiving this ballot because the applicable records provided by the Prepetition Credit
Agreement Agent list you as a holder of a Credit Agreement Claim. Accordingly, you have the
right to vote to accept or reject the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you, whether
or not you vote, if the Plan (a) is accepted by the holders of at least two-thirds in amount and more
than one-half in number of the claims in each impaired Class of claims who vote on the Plan; and
(b) otherwise satisfies the applicable requirements of section 1129(a) of the Bankruptcy Code. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may confirm the Plan
if it finds that the Plan (i) provides fair and equitable treatment to, and does not unfairly
discriminate against, the Class or Classes rejecting the Plan; and (ii) otherwise satisfies the
requirements of section 1129(b) of the Bankruptcy Code.

Your rights are described in the Disclosure Statement, which is accessible from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. If you need to obtain additional
information or pleadings filed in these Chapter 11 Cases, you may (a) contact the Debtors’ Voting
Agent, Epiq Corporate Restructuring, LLC, by calling 1-866-897-6433(domestic and Canada) or
1-646-282-2500 (international) and requesting to speak with a member of the Solicitation Team,
by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line,
or by writing to SAExploration Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton,
OR 97005, or (b) download such documents (excluding the Ballots) from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. Copies of these documents may
also be obtained for a fee by visiting the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Please be advised that the Voting Agent is not permitted
to provide legal advice.

This Ballot may not be used for any purpose other than casting a vote to accept or reject the Plan,
making certain decisions regarding releases, and making certain certifications. If you believe that
you have received this Ballot in error, or if you believe that you have received the wrong Ballot,
please contact the Voting Agent immediately at the address or telephone number set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your
Claim has been placed in Class 4.

To have your vote counted, you must complete, sign and return this Ballot to the Voting
Agent before the Voting Deadline.

Ballots should not be sent to the Debtors, the Consenting Creditors, the Creditors’
Committee, the United States Trustee, the Bankruptcy Court or the Prepetition Credit
Agreement Agent or their respective attorneys.




                                                 3
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 13 of 146




THIS BALLOT IS NOT A LETTER OF TRANSMITTAL AND MAY NOT BE USED FOR
ANY PURPOSE OTHER THAN TO VOTE TO ACCEPT OR REJECT THE PLAN
AND/OR OPT-OUT OF THE RELEASES (OR NOT).

           PLEASE READ THE ATTACHED VOTING INFORMATION AND
           INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.




                                     4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 14 of 146




         PLEASE REVIEW AND COMPLETE ITEMS 1 THROUGH 4 BELOW.

Item 1. Amount of Claim.

       The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was
the Holder of a Credit Agreement Claim in Class 4 in the following unpaid principal amount:


                                             Class 4

                                       $_______________


       Item 2. Vote on Plan.


       The Holder of the Claims set forth in Item 1 votes to (please check only one):



       ACCEPT (vote FOR) the Plan                    REJECT (vote AGAINST) the Plan


       The Plan consists of separate chapter 11 plans for each of the Debtors. Your vote on
the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.
        Any Ballot that is executed by the Holder of a Claim but is not marked to accept or reject
the Plan or is marked both to accept and reject the Plan will not be counted.


      Item 3. Important Information Regarding the Releases of Claims by Holders of
Claims or Interests.

       IF YOU FAIL TO OPT-OUT OF THE RELEASES CONTAINED IN ARTICLE
VIII.F OF THE PLAN (SET FORTH BELOW) (THE “THIRD PARTY RELEASE”) BY
CHECKING THE OPT-OUT ELECTION BOX BELOW OR IF YOU FAIL TO SUBMIT
THIS BALLOT, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES TO ALL
RELEASED PARTIES.
Article VIII.F Releases by Holders of Claims and Interests

       As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,




                                                5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 15 of 146




equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.



                                               6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 16 of 146




Relevant Definitions Related to Release Provision:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

The Holder of the Claims set forth in Item 1 elects to:
                              ☐ Opt Out of the Third Party Release




                                                 7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 17 of 146




Item 4. Certifications and Acknowledgements
By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
               (i)     that either: (A) the undersigned is the holder of the Claims being voted, or
                       (B) the undersigned is an authorized signatory for a holder of the Claims
                       being voted;

               (ii)    that the undersigned has received a copy of the Disclosure Statement and
                       the Plan;

               (iii)   that no other Ballots with respect to the amount of the Claim identified in
                       Item 1 have been cast or, if any other Ballots have been cast with respect to
                       such Claim, then any such earlier received Ballots are hereby revoked; and

               (iv)    that the undersigned acknowledge(s) and understand(s) that, if this Ballot is
                       validly executed but does not indicate either acceptance or rejection of the
                       Plan, this Ballot will not be counted as having been cast.



                                                                       Name


                                                                     Signature


                                                     If by Authorized Agent, Name and Title


                                                                Name of Institution



                                                                  Street Address


                                                               City, State, Zip Code


                                                                Telephone Number


                                                                 Date Completed


            PLEASE PROMPTLY RETURN YOUR COMPLETED BALLOT.




                                                 8
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 18 of 146




BALLOTS MAY BE SUBMITTED VIA THE E-BALLOT PORTAL, IN THE RETURN
          ENVELOPE PROVIDED, OR AS DIRECTED BELOW.

 IN ORDER TO COUNT, YOUR COMPLETED BALLOT MUST BE RECEIVED BY
   THE VOTING AGENT AS OF THE VOTING DEADLINE, WHICH IS 5:00 P.M.
          (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020.

PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT (WITH AN
ORIGINAL SIGNATURE) PROMPTLY IN THE ENCLOSED REPLY ENVELOPE
PROVIDED, OR BY ONLY ONE OF THE FOLLOWING RETURN METHODS:


                If by First Class mail:

                    SAExploration – Ballot Processing
                    c/o Epiq Corporate Restructuring, LLC
                    P.O. Box 4422
                    Beaverton, OR 97076-4422



                If by overnight courier or hand delivery:


                    SAExploration – Ballot Processing

                    c/o Epiq Corporate Restructuring, LLC
                    10300 SW Allen Boulevard
                    Beaverton, OR 97005


                 By electronic, online submission:

                    Please visit https://dm.epiq11.com/SAExploration
                    Click on the “E-Ballot” section of the Debtors’
                    website and follow the directions to submit your E-
                    Ballot. If you choose to submit your Ballot via Epiq’s
                    E-Ballot system, you should not also return a hard
                    copy of your Ballot.

                    IMPORTANT NOTE: You will need the following
                    information to retrieve and submit your
                    customized E-Ballot:

                    Unique E-Ballot ID#: ____________________

                 “E-Balloting” is the sole manner in which Ballots will be
                 accepted via electronic or online transmission. Ballots
                 submitted by facsimile or email will not be counted.




                                            9
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 19 of 146




                     VOTING INFORMATION AND INSTRUCTIONS
                          FOR COMPLETING THE BALLOT

1.     The Debtors are soliciting votes with respect to the Plan, dated September 15, 2020 (as it
       may be amended from time to time).

2.     The Bankruptcy Court may confirm the Plan and thereby bind you if, among other
       things, the Plan is confirmed. Please review the Disclosure Statement and Plan for
       more information.

3.     In Item 1, please indicate the amount of your Claim for voting purposes. Your Claim
       amount may be pre-printed, in which case you are to review this amount and contact the
       Voting Agent if you believe your Claim amount for voting purposes has been listed in
       error.

4.     In the boxes provided in Item 2 of the Ballot, please indicate acceptance or rejection of the
       Plan.

5.     You may opt out of the release by Holders of Claims (i.e., the Third Party Release) by
       checking the box provided in Item 3 of the Ballot. If you do not check the opt-out box or
       do not submit this Ballot, you are specifically consenting to the releases contained in the
       Plan. Such releases are contained in Section VIII.F of the Plan, which include the
       Release by Holders of Claims and Interests (i.e., the Third Party Release) of claims and
       causes of action against certain non-debtor entities.

6.     If you conveyed more than one vote on the same Claim, the last valid vote received by the
       Voting Agent will be deemed to reflect your intent to either accept or reject the Plan. After
       the Voting Deadline, you may only change your vote with written approval from the
       Debtor.

7.     You must vote all of your Claim either to accept or reject the Plan and may not split your
       vote.

8.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity as
       a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Voting Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the Ballot.

9.     To ensure that your vote is counted, you must sign and return your Ballot to the Voting
       Agent prior to the Voting Deadline.

10.    The Voting Agent will NOT count the following Ballots (unless such defect is waived
       by the Debtors):




                                                10
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 20 of 146




       i.      any votes received after the Voting Deadline unless the Debtors shall have granted
               in writing an extension of the Voting Deadline prior to the Voting Deadline with
               respect to such vote;

       ii.     any vote cast by an entity that does not hold a Claim in a Voting Class as of the
               Voting Record Date;

       iii.    any vote submitted to any party other than the Voting Agent;

       iv.     any inconsistent or duplicate votes that are simultaneously cast with respect to the
               same Claim;

       v.      any vote superseded by another timely valid vote; or

       vi.     any vote that does not either accept or reject the Plan or any vote to both accept and
               reject the Plan.

11.    The attached Ballot is not a letter of transmittal and may not be used for any purpose other
       than to vote to accept or reject the Plan.

12.    The Ballot does not constitute and shall not be deemed a proof of Claim or Interest or an
       assertion of a Claim or Interest.

                       PLEASE SUBMIT YOUR VOTE PROMPTLY



                 YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
              THE VOTING DEADLINE, WHICH IS OCTOBER 19, 2020, AT
              5:00 P.M. (PREVAILING CENTRAL TIME) TO BE COUNTED
                      TOWARD CONFIRMATION OF THE PLAN.


IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT,
    OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO “SAEXPLORATION”
  IN THE SUBJECT LINE OR BY TELEPHONE TO 1-866-897-6433 (DOMESTIC AND
   CANADA) OR 1-646-282-2500 (INTERNATIONAL) AND REQUESTING TO SPEAK
              WITH A MEMBER OF THE SOLICITATION TEAM.




                                                11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 21 of 146




                             Schedule 1-2

              Form of Ballot for Class 5 Term Loan Claims




                                  1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 22 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                   BALLOT FOR VOTING TO ACCEPT OR REJECT
               THE DEBTORS’ CHAPTER 11 PLAN OF REOGRANIZATION

                                   CLASS 5: TERM LOAN CLAIMS


                            THE VOTING DEADLINE TO
                      ACCEPT OR REJECT THE PLAN IS 5:00 P.M.
                  (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020


TO HAVE YOUR VOTE ON THE PLAN AND ANY OPT-OUT OF THE RELEASES
COUNTED, YOU MUST SUBMIT YOUR VOTE AND DECISION TO OPT-OUT OF THE
RELEASES (OR NOT) TO EPIQ CORPORATE RESTRUCTURING, LLC (THE
“VOTING AGENT”) SO THAT THE VOTING AGENT ACTUALLY RECEIVES THE
BALLOT PRIOR TO 5:00 P.M. (PREVAILING CENTRAL TIME) ON OCTOBER 19,
2020 (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Debtors’ First Amended Chapter 11 Plan of Reorganization (as it may
be amended from time to time, the “Plan”) which is being proposed by the Debtors and which is
described in the accompanying Second Amended Disclosure Statement for the Debtors’ Chapter
11 Plan of Reorganization dated September 15, 2020 (as it may be amended from time to time,
the “Disclosure Statement”). The United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) has approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of the Bankruptcy Code, as well as certain procedures and
materials for the solicitation of votes to accept or reject the Plan, pursuant to an order dated [●],
2020. The Bankruptcy Court’s provisional approval of the Disclosure Statement does not indicate
approval of the Plan by the Bankruptcy Court.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 23 of 146




You are receiving this ballot because the applicable records provided by the Prepetition Term Loan
Agent list you as a holder of a Term Loan Claim. Accordingly, you have the right to vote to accept
or reject the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you, whether
or not you vote, if the Plan (a) is accepted by the holders of at least two-thirds in amount and more
than one-half in number of the claims in each impaired Class of claims who vote on the Plan; and
(b) otherwise satisfies the applicable requirements of section 1129(a) of the Bankruptcy Code. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may confirm the Plan
if it finds that the Plan (i) provides fair and equitable treatment to, and does not unfairly
discriminate against, the Class or Classes rejecting the Plan; and (ii) otherwise satisfies the
requirements of section 1129(b) of the Bankruptcy Code.

Your rights are described in the Disclosure Statement, which is accessible from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. If you need to obtain additional
information or pleadings filed in these Chapter 11 Cases, you may (a) contact the Debtors’ Voting
Agent, Epiq Corporate Restructuring, LLC, by calling 1-866-897-6433 (domestic and Canada) or
1-646-282-2500 (international) and requesting to speak with a member of the Solicitation Team,
by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line,
or by writing to SAExploration Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton,
OR 97005, or (b) download such documents (excluding the Ballots) from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. Copies of these documents may
also be obtained for a fee by visiting the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Please be advised that the Voting Agent is not permitted
to provide legal advice.

This Ballot may not be used for any purpose other than casting a vote to accept or reject the Plan,
making certain decisions regarding releases, and making certain certifications. If you believe that
you have received this Ballot in error, or if you believe that you have received the wrong Ballot,
please contact the Voting Agent immediately at the address or telephone number set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your
Claim has been placed in Class 5.

To have your vote counted, you must complete, sign and return this Ballot to the Voting
Agent before the Voting Deadline.

Ballots should not be sent to the Debtors, the Consenting Creditors, the Creditors’
Committee, the United States Trustee, the Bankruptcy Court or the Prepetition Term Loan
Agent or their respective attorneys.

THIS BALLOT IS NOT A LETTER OF TRANSMITTAL AND MAY NOT BE USED FOR
ANY PURPOSE OTHER THAN TO VOTE TO ACCEPT OR REJECT THE PLAN
AND/OR OPT-OUT OF THE RELEASES (OR NOT).




                                                 3
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 24 of 146




       PLEASE READ THE ATTACHED VOTING INFORMATION AND
       INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.




                                 4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 25 of 146




         PLEASE REVIEW AND COMPLETE ITEMS 1 THROUGH 4 BELOW.

Item 1. Amount of Claim.

       The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was
the Holder of a Term Loan Claim in Class 5 in the following unpaid principal amount:


                                             Class 5

                                       $_______________


       Item 2. Vote on Plan.


       The Holder of the Claims set forth in Item 1 votes to (please check only one):



       ACCEPT (vote FOR) the Plan                    REJECT (vote AGAINST) the Plan


       The Plan consists of separate chapter 11 plans for each of the Debtors. Your vote on
the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.
        Any Ballot that is executed by the Holder of a Claim but is not marked to accept or reject
the Plan or is marked both to accept and reject the Plan will not be counted.
      Item 3. Important Information Regarding the Releases of Claims by Holders of
Claims or Interests.

       IF YOU FAIL TO OPT-OUT OF THE RELEASES CONTAINED IN ARTICLE
VIII.F OF THE PLAN (SET FORTH BELOW) (THE “THIRD PARTY RELEASE”) BY
CHECKING THE OPT-OUT ELECTION BOX BELOW OR IF YOU FAIL TO SUBMIT
THIS BALLOT, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES TO ALL
RELEASED PARTIES.
Article VIII.F Releases by Holders of Claims and Interests

       As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the




                                                5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 26 of 146




Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

    Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.




                                               6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 27 of 146




Relevant Definitions Related to Release Provision:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

The Holder of the Claims set forth in Item 1 elects to:
                              ☐ Opt Out of the Third Party Release




                                                 7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 28 of 146




Item 4. Certifications and Acknowledgements
By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
               (i)     that either: (A) the undersigned is the holder of the Claims being voted, or
                       (B) the undersigned is an authorized signatory for a holder of the Claims
                       being voted;

               (ii)    that the undersigned has received a copy of the Disclosure Statement and
                       the Plan;

               (iii)   that no other Ballots with respect to the amount of the Claim identified in
                       Item 1 have been cast or, if any other Ballots have been cast with respect to
                       such Claim, then any such earlier received Ballots are hereby revoked; and

               (iv)    that the undersigned acknowledge(s) and understand(s) that, if this Ballot is
                       validly executed but does not indicate either acceptance or rejection of the
                       Plan, this Ballot will not be counted as having been cast.



                                                                       Name


                                                                     Signature


                                                     If by Authorized Agent, Name and Title


                                                                Name of Institution



                                                                  Street Address


                                                               City, State, Zip Code


                                                                Telephone Number


                                                                 Date Completed


            PLEASE PROMPTLY RETURN YOUR COMPLETED BALLOT.




                                                 8
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 29 of 146




BALLOTS MAY BE SUBMITTED VIA THE E-BALLOT PORTAL, IN THE RETURN
          ENVELOPE PROVIDED, OR AS DIRECTED BELOW.

 IN ORDER TO COUNT, YOUR COMPLETED BALLOT MUST BE RECEIVED BY
   THE VOTING AGENT AS OF THE VOTING DEADLINE, WHICH IS 5:00 P.M.
          (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020.

PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT (WITH AN
ORIGINAL SIGNATURE) PROMPTLY IN THE ENCLOSED REPLY ENVELOPE
PROVIDED, OR BY ONLY ONE OF THE FOLLOWING RETURN METHODS:


                If by First Class mail:

                    SAExploration – Ballot Processing
                    c/o Epiq Corporate Restructuring, LLC
                    P.O. Box 4422
                    Beaverton, OR 97076-4422



                If by overnight courier or hand delivery:


                    SAExploration – Ballot Processing

                    c/o Epiq Corporate Restructuring, LLC
                    10300 SW Allen Boulevard
                    Beaverton, OR 97005


                 By electronic, online submission:

                    Please visit https://dm.epiq11.com/SAExploration
                    Click on the “E-Ballot” section of the Debtors’
                    website and follow the directions to submit your E-
                    Ballot. If you choose to submit your Ballot via Epiq’s
                    E-Ballot system, you should not also return a hard
                    copy of your Ballot.

                    IMPORTANT NOTE: You will need the following
                    information to retrieve and submit your
                    customized E-Ballot:

                    Unique E-Ballot ID#: ____________________

                 “E-Balloting” is the sole manner in which Ballots will be
                 accepted via electronic or online transmission. Ballots
                 submitted by facsimile or email will not be counted.




                                            9
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 30 of 146




                     VOTING INFORMATION AND INSTRUCTIONS
                          FOR COMPLETING THE BALLOT

1.     The Debtors are soliciting votes with respect to the Plan, dated September 15, 2020 (as it
       may be amended from time to time).

2.     The Bankruptcy Court may confirm the Plan and thereby bind you if, among other
       things, the Plan is confirmed. Please review the Disclosure Statement and Plan for
       more information.

3.     In Item 1, please indicate the amount of your Claim for voting purposes. Your Claim
       amount may be pre-printed, in which case you are to review this amount and contact the
       Voting Agent if you believe your Claim amount for voting purposes has been listed in
       error.

4.     In the boxes provided in Item 2 of the Ballot, please indicate acceptance or rejection of the
       Plan.

5.     You may opt out of the release by Holders of Claims (i.e., the Third Party Release) by
       checking the box provided in Item 3 of the Ballot. If you do not check the opt-out box or
       do not submit this Ballot, you are specifically consenting to the releases contained in the
       Plan. Such releases are contained in Section VIII.F of the Plan, which include the
       Release by Holders of Claims and Interests (i.e., the Third Party Release) of claims and
       causes of action against certain non-debtor entities.

6.     If you conveyed more than one vote on the same Claim, the last valid vote received by the
       Voting Agent will be deemed to reflect your intent to either accept or reject the Plan. After
       the Voting Deadline, you may only change your vote with written approval from the
       Debtor.

7.     You must vote all of your Claim either to accept or reject the Plan and may not split your
       vote.

8.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity as
       a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Voting Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the Ballot.

9.     To ensure that your vote is counted, you must sign and return your Ballot to the Voting
       Agent prior to the Voting Deadline.

10.    The Voting Agent will NOT count the following Ballots (unless such defect is waived
       by the Debtors):




                                                10
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 31 of 146




       i.      any votes received after the Voting Deadline unless the Debtors shall have granted
               in writing an extension of the Voting Deadline prior to the Voting Deadline with
               respect to such vote;

       ii.     any vote cast by an entity that does not hold a Claim in a Voting Class as of the
               Voting Record Date;

       iii.    any vote submitted to any party other than the Voting Agent;

       iv.     any inconsistent or duplicate votes that are simultaneously cast with respect to the
               same Claim;

       v.      any vote superseded by another timely valid vote; or

       vi.     any vote that does not either accept or reject the Plan or any vote to both accept and
               reject the Plan.

11.    The attached Ballot is not a letter of transmittal and may not be used for any purpose other
       than to vote to accept or reject the Plan.

12.    The Ballot does not constitute and shall not be deemed a proof of Claim or Interest or an
       assertion of a Claim or Interest.

                       PLEASE SUBMIT YOUR VOTE PROMPTLY



                 YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
              THE VOTING DEADLINE, WHICH IS OCTOBER 19, 2020, AT
              5:00 P.M. (PREVAILING CENTRAL TIME) TO BE COUNTED
                      TOWARD CONFIRMATION OF THE PLAN.


IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT,
    OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO “SAEXPLORATION”
 IN THE SUBJECT LINE OR BY TELEPHONE TO 1-866-897-6433 (DOMESTIC AND
  CANADA) OR 1-646-282-2500 (INTERNATIONAL) AND REQUESTING TO SPEAK
              WITH A MEMBER OF THE SOLICITATION TEAM.




                                                11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 32 of 146




                              Schedule 1-3

           Form of Ballot for Class 6 Convertible Notes Claims




                                   1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 33 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                   BALLOT FOR VOTING TO ACCEPT OR REJECT
               THE DEBTORS’ CHAPTER 11 PLAN OF REOGRANIZATION

                            CLASS 6: CONVERTIBLE NOTES CLAIMS


                            THE VOTING DEADLINE TO
                      ACCEPT OR REJECT THE PLAN IS 5:00 P.M.
                  (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020


TO HAVE YOUR VOTE ON THE PLAN AND ANY OPT-OUT OF THE RELEASES
COUNTED, YOU MUST SUBMIT YOUR VOTE AND DECISION TO OPT-OUT OF THE
RELEASES (OR NOT) TO EPIQ CORPORATE RESTRUCTURING, LLC (THE
“VOTING AGENT”) SO THAT THE VOTING AGENT ACTUALLY RECEIVES THE
BALLOT PRIOR TO 5:00 P.M. (PREVAILING CENTRAL TIME) ON OCTOBER 19,
2020 (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Debtors’ First Amended Chapter 11 Plan of Reorganization (as it may
be amended from time to time, the “Plan”) which is being proposed by the Debtors and which is
described in the accompanying Second Amended Disclosure Statement for the Debtors’ Chapter
11 Plan of Reorganization dated September 15, 2020 (as it may be amended from time to time,
the “Disclosure Statement”). The United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) has approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of the Bankruptcy Code, as well as certain procedures and
materials for the solicitation of votes to accept or reject the Plan, pursuant to an order dated [●],
2020. The Bankruptcy Court’s provisional approval of the Disclosure Statement does not indicate
approval of the Plan by the Bankruptcy Court.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 34 of 146




You are receiving this ballot because the applicable records provided by the Prepetition Trustee
list you as a holder of a Convertible Notes Claim. Accordingly, you have the right to vote to accept
or reject the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you, whether
or not you vote, if the Plan (a) is accepted by the holders of at least two-thirds in amount and more
than one-half in number of the claims in each impaired Class of claims who vote on the Plan; and
(b) otherwise satisfies the applicable requirements of section 1129(a) of the Bankruptcy Code. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may confirm the Plan
if it finds that the Plan (i) provides fair and equitable treatment to, and does not unfairly
discriminate against, the Class or Classes rejecting the Plan; and (ii) otherwise satisfies the
requirements of section 1129(b) of the Bankruptcy Code.

Your rights are described in the Disclosure Statement, which is accessible from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. If you need to obtain additional
information or pleadings filed in these Chapter 11 Cases, you may (a) contact the Debtors’ Voting
Agent, Epiq Corporate Restructuring, LLC, by calling 1-866-897-6433(domestic and Canada) or
1-646-282-2500 (international) and requesting to speak with a member of the Solicitation Team,
by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line,
or by writing to SAExploration Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton,
OR 97005, or (b) download such documents (excluding the Ballots) from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. Copies of these documents may
also be obtained for a fee by visiting the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Please be advised that the Voting Agent is not permitted
to provide legal advice.

This Ballot may not be used for any purpose other than casting a vote to accept or reject the Plan,
making certain decisions regarding releases, and making certain certifications. If you believe that
you have received this Ballot in error, or if you believe that you have received the wrong Ballot,
please contact the Voting Agent immediately at the address or telephone number set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your
Claim has been placed in Class 6.

To have your vote counted, you must complete, sign and return this Ballot to the Voting
Agent before the Voting Deadline.

Ballots should not be sent to the Debtors, the Consenting Creditors, the Creditors’
Committee, the United States Trustee, the Bankruptcy Court or the Prepetition Trustee or
their respective attorneys.

THIS BALLOT IS NOT A LETTER OF TRANSMITTAL AND MAY NOT BE USED FOR
ANY PURPOSE OTHER THAN TO VOTE TO ACCEPT OR REJECT THE PLAN
AND/OR OPT-OUT OF THE RELEASES (OR NOT).




                                                 3
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 35 of 146




       PLEASE READ THE ATTACHED VOTING INFORMATION AND
       INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.




                                 4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 36 of 146




         PLEASE REVIEW AND COMPLETE ITEMS 1 THROUGH 4 BELOW.

Item 1. Amount of Claim.

       The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was
the Holder of a Convertible Notes Claim in Class 6 in the following unpaid principal amount:


                                             Class 6

                                       $_______________


       Item 2. Vote on Plan.


       The Holder of the Claims set forth in Item 1 votes to (please check only one):



       ACCEPT (vote FOR) the Plan                    REJECT (vote AGAINST) the Plan


       The Plan consists of separate chapter 11 plans for each of the Debtors. Your vote on
the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.
        Any Ballot that is executed by the Holder of a Claim but is not marked to accept or reject
the Plan or is marked both to accept and reject the Plan will not be counted.
      Item 3. Important Information Regarding the Releases of Claims by Holders of
Claims or Interests.

       IF YOU FAIL TO OPT-OUT OF THE RELEASES CONTAINED IN ARTICLE
VIII.F OF THE PLAN (SET FORTH BELOW) (THE “THIRD PARTY RELEASE”) BY
CHECKING THE OPT-OUT ELECTION BOX BELOW OR IF YOU FAIL TO SUBMIT
THIS BALLOT, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES TO ALL
RELEASED PARTIES.
Article VIII.F Releases by Holders of Claims and Interests

       As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the




                                                5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 37 of 146




Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.




                                               6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 38 of 146




Relevant Definitions Related to Release Provision:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

The Holder of the Claims set forth in Item 1 elects to:
                              ☐ Opt Out of the Third Party Release




                                                 7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 39 of 146




Item 4. Certifications and Acknowledgements
By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
               (i)     that either: (A) the undersigned is the holder of the Claims being voted, or
                       (B) the undersigned is an authorized signatory for a holder of the Claims
                       being voted;

               (ii)    that the undersigned has received a copy of the Disclosure Statement and
                       the Plan;

               (iii)   that no other Ballots with respect to the amount of the Claim identified in
                       Item 1 have been cast or, if any other Ballots have been cast with respect to
                       such Claim, then any such earlier received Ballots are hereby revoked; and

               (iv)    that the undersigned acknowledge(s) and understand(s) that, if this Ballot is
                       validly executed but does not indicate either acceptance or rejection of the
                       Plan, this Ballot will not be counted as having been case.



                                                                      Name


                                                                     Signature


                                                     If by Authorized Agent, Name and Title


                                                               Name of Institution



                                                                  Street Address


                                                               City, State, Zip Code


                                                                Telephone Number


                                                                 Date Completed


            PLEASE PROMPTLY RETURN YOUR COMPLETED BALLOT.




                                                 8
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 40 of 146




BALLOTS MAY BE SUBMITTED VIA THE E-BALLOT PORTAL, IN THE RETURN
          ENVELOPE PROVIDED, OR AS DIRECTED BELOW.

 IN ORDER TO COUNT, YOUR COMPLETED BALLOT MUST BE RECEIVED BY
   THE VOTING AGENT AS OF THE VOTING DEADLINE, WHICH IS 5:00 P.M.
          (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020.

PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT (WITH AN
ORIGINAL SIGNATURE) PROMPTLY IN THE ENCLOSED REPLY ENVELOPE
PROVIDED, OR BY ONLY ONE OF THE FOLLOWING RETURN METHODS:


                If by First Class mail:

                    SAExploration – Ballot Processing
                    c/o Epiq Corporate Restructuring, LLC
                    P.O. Box 4422
                    Beaverton, OR 97076-4422



                If by overnight courier or hand delivery:


                    SAExploration – Ballot Processing

                    c/o Epiq Corporate Restructuring, LLC
                    10300 SW Allen Boulevard
                    Beaverton, OR 97005


                 By electronic, online submission:

                    Please visit https://dm.epiq11.com/SAExploration
                    Click on the “E-Ballot” section of the Debtors’
                    website and follow the directions to submit your E-
                    Ballot. If you choose to submit your Ballot via Epiq’s
                    E-Ballot system, you should not also return a hard
                    copy of your Ballot.

                    IMPORTANT NOTE: You will need the following
                    information to retrieve and submit your
                    customized E-Ballot:

                    Unique E-Ballot ID#: ____________________

                 “E-Balloting” is the sole manner in which Ballots will be
                 accepted via electronic or online transmission. Ballots
                 submitted by facsimile or email will not be counted.




                                            9
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 41 of 146




                     VOTING INFORMATION AND INSTRUCTIONS
                          FOR COMPLETING THE BALLOT

1.     The Debtors are soliciting votes with respect to the Plan, dated September 15, 2020 (as it
       may be amended from time to time).

2.     The Bankruptcy Court may confirm the Plan and thereby bind you if, among other
       things, the Plan is confirmed. Please review the Disclosure Statement and Plan for
       more information.

3.     In Item 1, please indicate the amount of your Claim for voting purposes. Your Claim
       amount may be pre-printed, in which case you are to review this amount and contact the
       Voting Agent if you believe your Claim amount for voting purposes has been listed in
       error.

4.     In the boxes provided in Item 2 of the Ballot, please indicate acceptance or rejection of the
       Plan.

5.     You may opt out of the release by Holders of Claims (i.e., the Third Party Release) by
       checking the box provided in Item 3 of the Ballot. If you do not check the opt-out box or
       do not submit this Ballot, you are specifically consenting to the releases contained in the
       Plan. Such releases are contained in Section VIII.F of the Plan, which include the
       Release by Holders of Claims and Interests (i.e., the Third Party Release) of claims and
       causes of action against certain non-debtor entities.

6.     If you conveyed more than one vote on the same Claim, the last valid vote received by the
       Voting Agent will be deemed to reflect your intent to either accept or reject the Plan. After
       the Voting Deadline, you may only change your vote with written approval from the
       Debtor.

7.     You must vote all of your Claim either to accept or reject the Plan and may not split your
       vote.

8.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity as
       a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Voting Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the Ballot.

9.     To ensure that your vote is counted, you must sign and return your Ballot to the Voting
       Agent prior to the Voting Deadline.

10.    The Voting Agent will NOT count the following Ballots (unless such defect is waived
       by the Debtors):




                                                10
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 42 of 146




       i.      any votes received after the Voting Deadline unless the Debtors shall have granted
               in writing an extension of the Voting Deadline prior to the Voting Deadline with
               respect to such vote;

       ii.     any vote cast by an entity that does not hold a Claim in a Voting Class as of the
               Voting Record Date;

       iii.    any vote submitted to any party other than the Voting Agent;

       iv.     any inconsistent or duplicate votes that are simultaneously cast with respect to the
               same Claim;

       v.      any vote superseded by another timely valid vote; or

       vi.     any vote that does not either accept or reject the Plan or any vote to both accept and
               reject the Plan.

11.    The attached Ballot is not a letter of transmittal and may not be used for any purpose other
       than to vote to accept or reject the Plan.

12.    The Ballot does not constitute and shall not be deemed a proof of Claim or Interest or an
       assertion of a Claim or Interest.

                       PLEASE SUBMIT YOUR VOTE PROMPTLY



                 YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
              THE VOTING DEADLINE, WHICH IS OCTOBER 19, 2020, AT
              5:00 P.M. (PREVAILING CENTRAL TIME) TO BE COUNTED
                      TOWARD CONFIRMATION OF THE PLAN.


IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT,
    OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO “SAEXPLORATION”
 IN THE SUBJECT LINE OR BY TELEPHONE TO 1-866-897-6433 (DOMESTIC AND
  CANADA) OR 1-646-282-2500 (INTERNATIONAL) AND REQUESTING TO SPEAK
              WITH A MEMBER OF THE SOLICITATION TEAM.




                                                11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 43 of 146




                              Schedule 1-4

           Form of Ballot for Class 8 General Unsecured Claims




                                   1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 44 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                   BALLOT FOR VOTING TO ACCEPT OR REJECT
               THE DEBTORS’ CHAPTER 11 PLAN OF REOGRANIZATION

                           CLASS 8: GENERAL UNSECURED CLAIMS


                            THE VOTING DEADLINE TO
                      ACCEPT OR REJECT THE PLAN IS 5:00 P.M.
                  (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020


TO HAVE YOUR VOTE ON THE PLAN AND ANY OPT-OUT OF THE RELEASES
COUNTED, YOU MUST SUBMIT YOUR VOTE AND DECISION TO OPT-OUT OF THE
RELEASES (OR NOT) TO EPIQ CORPORATE RESTRUCTURING, LLC (THE
“VOTING AGENT”) SO THAT THE VOTING AGENT ACTUALLY RECEIVES THE
BALLOT PRIOR TO 5:00 P.M. (PREVAILING CENTRAL TIME) ON OCTOBER 19,
2020 (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting
votes with respect to the Debtors’ First Amended Chapter 11 Plan of Reorganization (as it may
be amended from time to time, the “Plan”) which is being proposed by the Debtors and which is
described in the accompanying Second Amended Disclosure Statement for the Debtors’ Chapter
11 Plan of Reorganization dated September 15, 2020 (as it may be amended from time to time,
the “Disclosure Statement”). The United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) has approved the Disclosure Statement as containing adequate
information pursuant to section 1125 of the Bankruptcy Code, as well as certain procedures and
materials for the solicitation of votes to accept or reject the Plan, pursuant to an order dated [●],
2020. The Bankruptcy Court’s provisional approval of the Disclosure Statement does not indicate
approval of the Plan by the Bankruptcy Court.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 45 of 146




You are receiving this ballot because either (i) you filed a proof of claim against one or more of
the Debtors, or (ii) one or more of the Debtors lists you as a holder of a general unsecured claim
on the Debtors’ books and records. Accordingly, you have the right to vote to accept or reject the
Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you, whether
or not you vote, if the Plan (a) is accepted by the holders of at least two-thirds in amount and more
than one-half in number of the claims in each impaired Class of claims who vote on the Plan; and
(b) otherwise satisfies the applicable requirements of section 1129(a) of the Bankruptcy Code. If
the requisite acceptances are not obtained, the Bankruptcy Court nonetheless may confirm the Plan
if it finds that the Plan (i) provides fair and equitable treatment to, and does not unfairly
discriminate against, the Class or Classes rejecting the Plan; and (ii) otherwise satisfies the
requirements of section 1129(b) of the Bankruptcy Code.

Your rights are described in the Disclosure Statement, which is accessible from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. If you need to obtain additional
information or pleadings filed in these Chapter 11 Cases, you may (a) contact the Debtors’ Voting
Agent, Epiq Corporate Restructuring, LLC, by calling 1-866-897-6433(domestic and Canada) or
1-646-282-2500 (international) and requesting to speak with a member of the Solicitation Team,
by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line,
or by writing to SAExploration Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton,
OR 97005, or (b) download such documents (excluding the Ballots) from the Debtors’
restructuring website at https://dm.epiq11.com/SAExploration. Copies of these documents may
also be obtained for a fee by visiting the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy. Please be advised that the Voting Agent is not permitted
to provide legal advice.

This Ballot may not be used for any purpose other than casting a vote to accept or reject the Plan,
making certain decisions regarding releases, and making certain certifications. If you believe that
you have received this Ballot in error, or if you believe that you have received the wrong Ballot,
please contact the Voting Agent immediately at the address or telephone number set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek
legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your
Claim has been placed in Class 8.

To have your vote counted, you must complete, sign and return this Ballot to the Voting
Agent before the Voting Deadline.

Ballots should not be sent to the Debtors, the Consenting Creditors, the Creditors’
Committee, the United States Trustee, the Bankruptcy Court, the Prepetition Credit
Agreement Agent, the Prepetition Term Loan Agent, the Prepetition Trustee or their
respective attorneys.




                                                 3
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 46 of 146




THIS BALLOT IS NOT A LETTER OF TRANSMITTAL AND MAY NOT BE USED FOR
ANY PURPOSE OTHER THAN TO VOTE TO ACCEPT OR REJECT THE PLAN
AND/OR OPT-OUT OF THE REALEASES (OR NOT).

           PLEASE READ THE ATTACHED VOTING INFORMATION AND
           INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.




                                     4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 47 of 146




         PLEASE REVIEW AND COMPLETE ITEMS 1 THROUGH 4 BELOW.

Item 1. Amount of Claim.

       The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was
the Holder of a General Unsecured Claim in Class 8 in the following unpaid principal amount:


                                            Class 8

                                     $_______________

                                  Debtor: _______________



       Item 2. Vote on Plan.


       The Holder of the Claims set forth in Item 1 votes to (please check only one):



       ACCEPT (vote FOR) the Plan                    REJECT (vote AGAINST) the Plan


        Any Ballot that is executed by the Holder of a Claim but is not marked to accept or reject
the Plan or is marked both to accept and reject the Plan will not be counted.
      Item 3. Important Information Regarding the Releases of Claims by Holders of
Claims or Interests.

       IF YOU FAIL TO OPT-OUT OF THE RELEASES CONTAINED IN ARTICLE
VIII.F OF THE PLAN (SET FORTH BELOW) (THE “THIRD PARTY RELEASE”) BY
CHECKING THE OPT-OUT ELECTION BOX BELOW OR IF YOU FAIL TO SUBMIT
THIS BALLOT, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES TO ALL
RELEASED PARTIES.
Article VIII.F Releases by Holders of Claims and Interests

       As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their




                                                5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 48 of 146




Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.




                                               6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 49 of 146




Relevant Definitions Related to Release Provision:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

The Holder of the Claims set forth in Item 1 elects to:
                              ☐ Opt Out of the Third Party Release




                                                 7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 50 of 146




Item 4. Certifications and Acknowledgements
By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:
               (i)     that either: (A) the undersigned is the holder of the Claims being voted, or
                       (B) the undersigned is an authorized signatory for a holder of the Claims
                       being voted;

               (ii)    that the undersigned has received a copy of the Disclosure Statement and
                       the Plan;

               (iii)   that no other Ballots with respect to the amount of the Claim identified in
                       Item 1 have been cast or, if any other Ballots have been cast with respect to
                       such Claim, then any such earlier received Ballots are hereby revoked; and

               (iv)    that the undersigned acknowledge(s) and understand(s) that, if this Ballot is
                       validly executed but does not indicate either acceptance or rejection of the
                       Plan, this Ballot will not be counted as having been case.



                                                                      Name


                                                                     Signature


                                                     If by Authorized Agent, Name and Title


                                                               Name of Institution



                                                                  Street Address


                                                               City, State, Zip Code


                                                                Telephone Number


                                                                 Date Completed


            PLEASE PROMPTLY RETURN YOUR COMPLETED BALLOT.




                                                 8
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 51 of 146




BALLOTS MAY BE SUBMITTED VIA THE E-BALLOT PORTAL, IN THE RETURN
          ENVELOPE PROVIDED, OR AS DIRECTED BELOW.

 IN ORDER TO COUNT, YOUR COMPLETED BALLOT MUST BE RECEIVED BY
   THE VOTING AGENT AS OF THE VOTING DEADLINE, WHICH IS 5:00 P.M.
          (PREVAILING CENTRAL TIME), ON OCTOBER 19, 2020.

PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND RETURN IT (WITH AN
ORIGINAL SIGNATURE) PROMPTLY IN THE ENCLOSED REPLY ENVELOPE
PROVIDED, OR BY ONLY ONE OF THE FOLLOWING RETURN METHODS:


                If by First Class mail:

                    SAExploration – Ballot Processing
                    c/o Epiq Corporate Restructuring, LLC
                    P.O. Box 4422
                    Beaverton, OR 97076-4422



                If by overnight courier or hand delivery:


                    SAExploration – Ballot Processing

                    c/o Epiq Corporate Restructuring, LLC
                    10300 SW Allen Boulevard
                    Beaverton, OR 97005


                 By electronic, online submission:

                    Please visit https://dm.epiq11.com/SAExploration
                    Click on the “E-Ballot” section of the Debtors’
                    website and follow the directions to submit your E-
                    Ballot. If you choose to submit your Ballot via Epiq’s
                    E-Ballot system, you should not also return a hard
                    copy of your Ballot.

                    IMPORTANT NOTE: You will need the following
                    information to retrieve and submit your
                    customized E-Ballot:

                    Unique E-Ballot ID#: ____________________

                 “E-Balloting” is the sole manner in which Ballots will be
                 accepted via electronic or online transmission. Ballots
                 submitted by facsimile or email will not be counted.




                                            9
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 52 of 146




                     VOTING INFORMATION AND INSTRUCTIONS
                          FOR COMPLETING THE BALLOT

1.     The Debtors are soliciting votes with respect to the Plan, dated September 15, 2020 (as it
       may be amended from time to time).

2.     The Bankruptcy Court may confirm the Plan and thereby bind you if, among other
       things, the Plan is confirmed. Please review the Disclosure Statement and Plan for
       more information.

3.     In Item 1, please indicate the amount of your Claim for voting purposes. Your Claim
       amount may be pre-printed, in which case you are to review this amount and contact the
       Voting Agent if you believe your Claim amount for voting purposes has been listed in
       error.

4.     In the boxes provided in Item 2 of the Ballot, please indicate acceptance or rejection of the
       Plan.

5.     You may opt out of the release by Holders of Claims (i.e., the Third Party Release) by
       checking the box provided in Item 3 of the Ballot. If you do not check the opt-out box or
       do not submit this Ballot, you are specifically consenting to the releases contained in the
       Plan. Such releases are contained in Section VIII.F of the Plan, which include the
       Release by Holders of Claims and Interests (i.e., the Third Party Release) of claims and
       causes of action against certain non-debtor entities.

6.     If you conveyed more than one vote on the same Claim, the last valid vote received by the
       Voting Agent will be deemed to reflect your intent to either accept or reject the Plan. After
       the Voting Deadline, you may only change your vote with written approval from the
       Debtor.

7.     You must vote all of your Claim either to accept or reject the Plan and may not split your
       vote.

8.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity as
       a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Voting Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the Ballot.

9.     To ensure that your vote is counted, you must sign and return your Ballot to the Voting
       Agent prior to the Voting Deadline.

10.    The Voting Agent will NOT count the following Ballots (unless such defect is waived
       by the Debtors):




                                                10
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 53 of 146




       i.      any votes received after the Voting Deadline unless the Debtors shall have granted
               in writing an extension of the Voting Deadline prior to the Voting Deadline with
               respect to such vote;

       ii.     any vote cast by an entity that does not hold a Claim in a Voting Class as of the
               Voting Record Date;

       iii.    any vote submitted to any party other than the Voting Agent;

       iv.     any inconsistent or duplicate votes that are simultaneously cast with respect to the
               same Claim;

       v.      any vote superseded by another timely valid vote; or

       vi.     any vote that does not either accept or reject the Plan or any vote to both accept and
               reject the Plan.

11.    The attached Ballot is not a letter of transmittal and may not be used for any purpose other
       than to vote to accept or reject the Plan.

12.    The Ballot does not constitute and shall not be deemed a proof of Claim or Interest or an
       assertion of a Claim or Interest.

                       PLEASE SUBMIT YOUR VOTE PROMPTLY



                 YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
              THE VOTING DEADLINE, WHICH IS OCTOBER 19, 2020, AT
              5:00 P.M. (PREVAILING CENTRAL TIME) TO BE COUNTED
                      TOWARD CONFIRMATION OF THE PLAN.


IF YOU HAVE RECEIVED A DAMAGED BALLOT OR HAVE LOST YOUR BALLOT,
     OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
           TABULATION@EPIQGLOBAL.COM WITH A REFERENCE TO
  “SAEXPLORATION” IN THE SUBJECT LINE OR BY TELEPHONE TO 1-866-897-
    6433 (DOMESTIC AND CANADA) OR 1-646-282-2500 (INTERNATIONAL) AND
   REQUESTING TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM.




                                                11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 54 of 146




                             Schedule 2

                      Combined Hearing Notice




                                 1
         Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 55 of 146




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                            §
In re:                                                      § Chapter 11
                                                            §
SAEXPLORATION HOLDINGS, INC., et                            § Case No. 20-34306 (MI)
al.,                                                        §
                                                            § (Jointly Administered)
                    Debtors.1                               §

                    NOTICE OF (I) COMMENCEMENT OF
       CHAPTER 11 BANKRUPTCY CASES, (II) HEARING ON APPROVAL OF
  DISCLOSURE STATEMENT AND CONFIRMATION OF CHAPTER 11 PLAN, AND
(III) OBJECTION DEADLINES, AND SUMMARY OF DEBTORS’ CHAPTER 11 PLAN

         1.    On August 27, 2020 (the “Petition Date”), SAExploration Holdings, Inc. and its
affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each
commenced a case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).

        2.     On the Petition Date, the Debtors filed a plan of reorganization (as amended, the
        2
“Plan”) and a proposed disclosure statement (as amended, the “Disclosure Statement”) pursuant
to sections 1125 and 1126(b) of the Bankruptcy Code. On September 15, 2020, the Debtors filed
the Second Amended Disclosure Statement for the Debtors’ First Amended Chapter 11 Plan of
Reorganization ( as amended, the “Disclosure Statement”) and the Debtors’ First Amended Plan
of Reorganization (as amended, the “Plan”). Copies of the Plan and the Disclosure Statement may
be obtained free of charge by visiting the website maintained by the Debtors’ voting agent, Epiq
Corporate Restructuring, LLC (the “Voting Agent”), at https://dm.epiq11.com/SAExploration.
Copies of the Plan and Disclosure Statement may also be obtained by calling the Voting Agent at
(855) 917-3588 (Toll-Free United States) or (503) 520-4451 (international) or by email to
tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line.

       3.      The Debtors are proposing a restructuring that will deleverage their capital structure
to reduce the go-forward cost of capital for their otherwise healthy businesses. This deleveraging
will enhance the Debtors’ long-term growth prospects and competitive position vis-à-vis its peer
companies, greatly improve its leverage ratio and cash flows, and allow the Debtors to emerge
from the chapter 11 cases as a stronger, reorganized group of entities better able to capitalize on
an improving oil and gas industry.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.
2
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Plan.




                                                           2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 56 of 146




        4.      As described in more detail in the Declaration of Michael Faust in Support of
Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”), the Debtors’
reorganization includes: (i) entry into a First Lien Exit Facility (the “First Lien Exit Facility”) in
an aggregate amount of $15 million, on the terms set forth in the First Lien Exit Facility Term
Sheet attached to the Restructuring Support Agreement as Exhibit B and otherwise as approved
pursuant to the terms of the Definitive Documents; (ii) conducting a rights offering (the “Rights
Offering”) pursuant to which all eligible holders of Credit Agreement Claims, the Term Loan
Claims, and Prepetition Convertible Notes will be offered the opportunity to purchase loans to be
advanced under the First Lien Exit Facility and equity in reorganized SAE, in each case in the
amounts and in accordance with the Rights Offering Procedures and the Plan, with the Rights
Offering backstopped by certain of the Consenting Creditors pursuant to the backstop commitment
agreement (the “Backstop Agreement”) attached to the Restructuring Support Agreement as
Exhibit I; (iii) the satisfaction of the Prepetition Credit Agreement Claims through the entry into
a Second Lien Exit Facility (the “Second Lien Exit Facility”) in an aggregate amount of $21.4
million, on the terms set forth in the Second Lien Exit Facility Term Sheet attached to the
Restructuring Support Agreement as Exhibit C and otherwise as approved pursuant to the terms
of the Definitive Documents; (iv) the conversion of the Prepetition Term Loan Claims and the
Prepetition Convertible Notes to new equity in SAE, subject to dilution by the New First Lien Exit
Facility Equity, the First Lien Exit Facility Put Option Premium, and the Management Incentive
Plan; (v) a cash pot of $100,000 for General Unsecured Claims; (vi) reinstatement of the PPP Loan
Claims; and (vii) the grant of a new Management Incentive Plan on the terms described in the MIP
Term Sheet attached to the Restructuring Support Agreement as Exhibit D and otherwise as
approved pursuant to the terms of the Definitive Documents (the “Management Incentive Plan”).

                                   Information Regarding Plan

       5.        On [•], 2020, the Court approved the following Confirmation Timeline:

                          Event                                Deadline
            Voting Record Date                   September 8, 2020
            Completion of Plan Solicitation      September 18, 2020
            and Mailing of Combined Notice
            Plan Supplement Filing Deadline      October 12, 2020 at 5:00 p.m.
                                                 (Prevailing Central Time)
            Deadline to File Motion to           October 13, 2020 at 5:00 p.m.
            Designate Votes                      (Prevailing Central Time)
            Plan Voting Deadline, Deadline to    October 19, 2020 at 5:00 p.m.
            Object to final approval of          (Prevailing Central Time)
            Disclosure Statement and
            Confirmation, and Release Opt
            Out Deadline
            Deadline to File Voting Affidavit    October 22, 2020 at 5:00 p.m.
                                                 (Prevailing Central Time)




                                                  3
            Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 57 of 146




                  Deadline to file Consolidated Brief    October 23, 2020 at 5:00 p.m.
                  and Reply in Support of                (Prevailing Central Time)
                  Confirmation
                  Combined Hearing on Final              October 27, 2020 at 10:00 a.m.
                  Approval of Disclosure Statement       (Prevailing Central Time)
                  and Confirmation of Plan (the
                  “Combined Hearing”)

             6.        Any objections to the Disclosure Statement and/or Plan must be: (i) in writing,

(ii) filed with the Clerk of the Court together with proof of service thereof, (iii) set forth the name

of the objecting party, and the nature and amount of any claim or interest asserted by the objecting

party against the estate or property of the Debtors, and state the legal and factual basis for such

objection, and (iv) conform to the applicable Bankruptcy Rules and the Bankruptcy Local Rules.

                                                Summary of Plan3

                                                                                                          Approx.
               Claim or                                                           Impaired or Entitled to    %
    Class                                        Treatment
             Equity Interest                                                      Unimpaired    Vote      Recovery
       1      Other Priority     In full and final satisfaction, compromise,       Unimpaired No (Deemed   100%
                 Claims          settlement, release, and discharge of and in                  to Accept)
                                 exchange for each Allowed Other Priority
                                 Claim, each Holder thereof shall receive
                                 (i) payment in full, in Cash, of the unpaid
                                 portion of its Allowed Other Priority Claim
                                 or (ii) such other treatment as may
                                 otherwise be agreed to by such Holder, the
                                 Debtors, and the Requisite Creditors.

       2      Other Secured      Except to the extent that a Holder of an     Unimpaired No (Deemed                  100%
                 Claims          Allowed Other Secured Claim agrees to a                  to Accept)
                                 less favorable treatment, in full and final
                                 satisfaction, compromise, settlement,
                                 release, and discharge of and in exchange
                                 for its Allowed Other Secured Claim, each
                                 such Holder shall receive, at the Debtors’
                                 election with the consent of the Requisite
                                 Creditors, either (i) Cash equal to the full
                                 Allowed amount of its Claim,
                                 (ii) Reinstatement of such Holder’s Allowed
                                 Other Secured Claim, or (iii) the return or
                                 abandonment of the collateral securing such

3
  The statements contained herein are summaries of the provisions contained in the Disclosure Statement and the Plan
and do not purport to be precise or complete statements of all the terms and provisions of the Plan or documents
referred to therein. For a more detailed description of the Plan, please refer to the Disclosure Statement. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan.




                                                          4
        Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 58 of 146



                                                                                                      Approx.
           Claim or                                                        Impaired or Entitled to       %
Class                                      Treatment
         Equity Interest                                                   Unimpaired    Vote         Recovery
                           Allowed Other Secured Claim to such
                           Holder.

   3      Secured Tax      Except to the extent that a Holder of an     Unimpaired No (Deemed           100%
            Claims         Allowed Secured Tax Claim agrees to a less               to Accept)
                           favorable treatment, in full and final
                           satisfaction, compromise, settlement,
                           release, and discharge of and in exchange
                           for its Allowed Secured Tax Claim, each
                           such Holder shall receive, at the Debtors’
                           election with the consent of the Requisite
                           Creditors, either (i) Cash equal to the full
                           Allowed amount of its Claim,
                           (ii) Reinstatement of such Holder’s Allowed
                           Secured Tax Claim, or (iii) the return or
                           abandonment of the collateral securing such
                           Allowed Secured Tax Claim to such Holder.

   4        Credit         Except to the extent that a Holder of an         Impaired       Yes       65% – 70%
           Agreement       Allowed Credit Agreement Claim agrees to
            Claims         a less favorable treatment, in full and final
                           satisfaction, compromise, settlement,
                           release, and discharge of and in exchange
                           for its Allowed Credit Agreement Claim,
                           each such Holder shall receive (i) its Pro
                           Rata share of participation in the Second
                           Lien Exit Facility in an amount equal to
                           such Allowed Credit Agreement Claim;
                           (ii) the right to purchase pursuant to the
                           Rights Offering up to its Pro Rata share
                           (measured by reference to the aggregate
                           amount of Allowed Credit Agreement
                           Claims) of 78% of (A) the term loans under
                           the First Lien Exit Facility and (B) the New
                           First Lien Exit Facility Equity; and the
                           payment in full in Cash on the Effective
                           Date of all Accrued Interest as of the
                           Effective Date.

   5       Term Loan       Except to the extent that a Holder of an         Impaired       Yes       1.1% – 2.4%
            Claims         Allowed Term Loan Claim agrees to a less
                           favorable treatment, in full and final
                           satisfaction, compromise, settlement,
                           release, and discharge of and in exchange
                           for its Allowed Term Loan Claim, each such
                           Holder shall receive (i) its Pro Rata share
                           (measured by reference to the aggregate
                           amount of Allowed Term Loan Claims) of
                           60% of the New Equity under the Plan,
                           subject to dilution by the (a) New First Lien
                           Exit Facility Equity;(b) New Equity issued
                           pursuant to the First Lien Exit Facility Put




                                                    5
        Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 59 of 146



                                                                                                      Approx.
           Claim or                                                        Impaired or Entitled to       %
Class                                     Treatment
         Equity Interest                                                   Unimpaired    Vote         Recovery
                           Option Premium and (c) awards related to
                           the New Equity issued under the
                           Management Incentive Plan, and (ii) the
                           right to purchase pursuant to the Rights
                           Offering up to its Pro Rata share (measured
                           by reference to the aggregate amount of
                           Allowed Term Loan Claims) of 12.5% of
                           (A) the term loans under the First Lien Exit
                           Facility and (B) the New First Lien Exit
                           Facility Equity.

   6      Convertible      Except to the extent that a Holder of an         Impaired       Yes       0.4% – 0.8%
          Notes Claims     Allowed Convertible Notes Claim agrees to
                           a less favorable treatment, in full and final
                           satisfaction, compromise, settlement,
                           release, and discharge of and in exchange
                           for its Allowed Convertible Notes Claim,
                           each such Holder shall receive (i) its Pro
                           Rata share (measured by reference to the
                           aggregate amount of Allowed Convertible
                           Notes Claims) of 40% of the New Equity
                           under the Plan, subject to dilution by the
                           (a) New First Lien Exit Equity, (b) New
                           Equity issued pursuant to the First Lien Exit
                           Facility Put Option Premium and (c) awards
                           related to the New Equity issued under the
                           Management Incentive Plan, and (ii) the
                           right to purchase pursuant to the Rights
                           Offering up to its Pro Rata share (measured
                           by reference to the aggregate amount of
                           Allowed Convertible Notes Claims) of 9.5%
                           of (A) the term loans under the First Lien
                           Exit Facility and (B) the New First Lien
                           Exit Facility Equity.

   7 PPP Loan Claims Except to the extent that a Holder of an   Unimpaired No (Deemed                   N/A
                     Allowed PPP Loan Claim agrees to a less                to Accept)
                     favorable treatment, in full and final
                     satisfaction, compromise, settlement,
                     release, and discharge of each Allowed PPP
                     Loan Claim and in exchange for each
                     Allowed PPP Loan Claim, the Allowed PPP
                     Loan Claims shall be Reinstated as of the
                     Effective Date.

   8        General        Except to the extent that a Holder of an         Impaired       Yes         9.1% –
           Unsecured       Allowed General Unsecured Claim agrees to
            Claims         a less favorable treatment, in full and final
                           satisfaction, compromise, settlement,
                           release, and discharge of each Allowed
                           General Unsecured Claim and of and in
                           exchange for each Allowed General




                                                   6
            Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 60 of 146



                                                                                                          Approx.
               Claim or                                                         Impaired or Entitled to      %
    Class                                      Treatment
             Equity Interest                                                    Unimpaired    Vote        Recovery
                               Unsecured Claim, each such Holder shall                                     11.1%4
                               receive from the General Unsecured Claims
                               Distribution the lesser of (i) payment in full
                               in Cash of the unpaid portion of such
                               Allowed General Unsecured Claim, and
                               (ii) its Pro Rata share of the General
                               Unsecured Claims Distribution on the
                               Effective Date.

       9      Section 510(b)   Section 510(b) Claims, if any, shall be           Impaired   No (Deemed      0%
                 Claims        discharged, canceled, released, and                           to Reject)
                               extinguished as of the Effective Date, and
                               shall be of no further force or effect, and
                               Holders of Section 510(b) Claims shall not
                               receive any distribution on account of such
                               Section 510(b) Claims.

      10      Intercompany     Intercompany Claims shall be Reinstated as Unimpaired / No (Deemed           N/A
                  Claims       of the Effective Date or, at the Reorganized  Impaired   to Either
                               Debtors’ option, shall be cancelled. No                  Accept or
                               distribution shall be made on account of any              Reject)
                               Intercompany Claims other than in the
                               ordinary course of business of the
                               Reorganized Debtors, as applicable. For the
                               avoidance of doubt, Intercompany Claims
                               that are Reinstated as of the Effective Date,
                               if any, shall be subordinated in all respects
                               to the First Lien Exit Facility and the
                               Second Lien Exit Facility.

      11      Intercompany     Intercompany Interests shall be Reinstated       Unimpaired / No (Deemed     N/A
                 Interests     as of the Effective Date or, at the               Impaired     to Either
                               Reorganized Debtors’ option, shall be                          Accept or
                               cancelled. No distribution shall be made on                     Reject)
                               account of any Intercompany Interests.

                               No distributions on account of
                               Intercompany Interests are being made to
                               the Holders of such Intercompany Interests.
                               Instead, to the extend Intercompany
                               Interests are Reinstated under the Plan, such
                               Reinstatement is solely for the purposes of
                               administrative convenience, for the ultimate
                               benefit of the Holders of the New Equity,
                               and in exchange for the Debtors’ and
                               Reorganized Debtors’ agreement under the
                               Plan to make certain distributions to the
                               Holders of Allowed Claims. For the

4
    Recovery percentage assumed $50,000 in General Unsecured Claim Administrator fees.




                                                        7
        Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 61 of 146



                                                                                                     Approx.
           Claim or                                                        Impaired or Entitled to      %
Class                                      Treatment
         Equity Interest                                                   Unimpaired    Vote        Recovery
                           avoidance of doubt, to the extent Reinstated
                           pursuant to the Plan, on and after the
                           Effective Date, all Intercompany Interests
                           shall continue to be owned by the
                           Reorganized Debtor that corresponds to the
                           Debtor that owned such Intercompany
                           Interests prior to the Effective Date.

   12     SAE Holdings     On the Effective Date, or as soon thereafter     Impaired   No (Deemed        0%
            Interests      as reasonably practicable, all SAE Holdings                      to
                           Interests will be extinguished and the                        Reject)
                           Holders of SAE Holdings Interests shall not
                           receive or retain any distribution, property,
                           or other value on account of their SAE
                           Holdings Interests.




                 Non-Voting Status of Holders of Certain Claims and Interests

        7.      The Plan provides that each holder of a Claim in Class 1 (Other Priority Claims),
Class 2 (Other Secured Claims), Class 3 (Secured Tax Claims), and Class 7 (PPP Loan Claims)
are unimpaired. Pursuant to section 1126(f) of the Bankruptcy Code, the holders of Claims in each
of the foregoing Classes are conclusively presumed to have accepted the Plan and, thus, are not
entitled to vote. The Plan provides that each holder of a Claim or Interest in Class 9 (Section 510(b)
Claims) and Class 12 (SAE Holdings Interests) are impaired and deemed to reject the Plan pursuant
to section 1126(g) of the Bankruptcy Code. Finally, Class 10 (Intercompany Claims) and Class 11
(Intercompany Interests) are not entitled to vote because they are either unimpaired if they are
reinstated, or impaired and not receiving any property if they are cancelled. As explained above,
the Voting agent will provide you with copies of the Disclosure Statement and Plan, free of charge.

     Notice Regarding Certain Release, Exculpation, and Injunction Provisions in Plan

    PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN RELEASE,
EXCULPATION, AND INJUNCTION PROVISIONS, INCLUDING:

Article VIII.E Releases by the Debtors

    Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, their Estates, and the Reorganized Debtors from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands, losses, or
liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
entitled to assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates or Affiliates, or the



                                                    8
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 62 of 146




Reorganized Debtors or their Affiliates, would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or
in part, the Debtors (including the management, ownership or operation thereof), the
Debtors’ in- or out-of-court restructuring efforts, the Debtors’ intercompany transactions
(including dividends paid), transactions pursuant and/or related to the Prepetition Credit
Agreement, Prepetition Term Loan Documents, the Prepetition Indenture, the Prepetition
Convertible Notes, the Cash Collateral Orders (and any payments or transfers in connection
therewith), any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale
of any Security of the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
business or contractual arrangements between any Debtor and any Released Party, the
formulation, preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, or any Restructuring Transaction, contract,
instrument, document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or other agreement
or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion) created or entered into in connection with the Restructuring Support
Agreement, the Restructuring Support Agreement, the Disclosure Statement, the Plan, the
related agreements, instruments, and other documents (including the Definitive
Documentation), the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with respect to this
Plan, the administration and implementation of the Plan, including the issuance or
distribution of Securities or other property pursuant to the Plan, the Definitive
Documentation, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, (i) the releases set forth herein
do not release any post-Effective Date obligations of any party or Entity under the Plan
(including the documents contemplated by the Plan Supplement) or any of the Definitive
Documentation, and (ii) nothing in this provision shall, nor shall it be deemed to, release any
Released Party from any Claims or Causes of Action that are found, pursuant to a Final
Order, to be the result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

    Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by the Debtors set forth in this Article VIII.E, which
includes by reference each of the related provisions and definitions contained herein, and,
further, shall constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good faith settlement
and compromise of the claims released by such releases; (3) in the best interests of the
Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and made after due
notice and opportunity for hearing; (6) an essential component of the Plan and the
Restructuring Transactions; and (7) a bar to any of the Debtors or their Estates asserting
any claim or cause of action released pursuant to such releases.

Article VIII.F Releases by Holders of Claims and Interests



                                               9
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 63 of 146




        As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;



                                               10
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 64 of 146




(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.

Article VIII.G Exculpation

    Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur liability for, and each Exculpated Party is hereby released and exculpated from, any
Claim, Cause of Action, obligation, suit, judgment, damage, demand, loss, or liability for any
claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, Filing, or
termination of the Restructuring Support Agreement and related prepetition transactions,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
solicitation of votes with respect to this Plan, or any Restructuring Transaction, contract,
instrument, release or other agreement or document (including providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection
with the Debtors’ in or out-of-court restructuring efforts, the Disclosure Statement, the Plan,
the Restructuring Support Agreement, the related agreements, instruments, and other
documents (including the Definitive Documentation), the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of Securities pursuant to the Plan, or the
distribution of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related agreement, except
for claims related to any act or omission that is determined in a Final Order to have
constituted gross negligence, actual fraud, or willful misconduct, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and on account of
such distributions shall not be, liable at any time for the violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

Article VIII.H Injunction

    Except as otherwise expressly provided in the Plan or for obligations issued or required
to be paid pursuant to the Plan or Confirmation Order, all Entities who have held, hold, or
may hold Claims or Interests that have been released pursuant to Article VIII.E or Article
VIII.F of the Plan, discharged pursuant to Article VIII.B of the Plan, or are subject to
exculpation pursuant to Article VIII.G of the Plan, are permanently enjoined, from and after
the Effective Date, from taking any of the following actions against, as applicable, the




                                               11
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 65 of 146




Debtors, the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests;
(b) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
award, decree, or order against such Entities on account of or in connection with or with
respect to any such Claims or Interests; (c) creating, perfecting, or enforcing any Lien or
encumbrance of any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests; and (e) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant
to the Plan. Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or agreement
(including those attached to the Disclosure Statement or set forth in the Plan Supplement, to
the extent finalized) executed to implement the Plan from bringing an action to enforce the
terms of the Plan or such document, instrument, or agreement (including those attached to
the Disclosure Statement or set forth in the Plan Supplement, to the extent finalized) executed
to implement the Plan.

Relevant Definitions Related to Release and Exculpation Provisions:

        “Exculpated Party” means the Debtors, the Reorganized Debtors, each of the Debtors’
and the Reorganized Debtors’ current and former Affiliates, and each of the Debtors’ and the
Reorganized Debtors’ and their current and former Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such; provided, however, that any Entity identified in the Schedule of Non-Released Entities shall
not be deemed an Exculpated Party.

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not




                                                12
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 66 of 146




be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.
      YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
      CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
        INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                       Section 341 Meeting

      8.     A meeting of creditors pursuant to section 341(a) of the Bankruptcy Code will be
convened on October 8, 2020 at 2:00 p.m. CT.

           UNLESS AN OBJECTION IS TIMELY FILED AND SERVED IN
        ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED
                      BY THE BANKRUPTCY COURT.



                             [Remainder of Page Intentionally Blank]




                                                 13
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 67 of 146




Dated: [       ], 2020
Houston, Texas
                              BY ORDER OF THE COURT



                              Respectfully submitted,

                              ___________________________
                              John F. Higgins (TX 09597500)
                              Eric M. English (TX 24062714)
                              M. Shane Johnson (TX 24083263)
                              Megan Young-John (TX 24088700)
                              PORTER HEDGES LLP
                              1000 Main St., 36th Floor
                              Houston, Texas 77002
                              Telephone: (713) 226-6000
                              Facsimile: (713) 226-6248
                              jhiggins@porterhedges.com
                              eenglish@porterhedges.com
                              sjohnson@porterhedges.com
                              myoungjohn@porterhedges.com

                              Proposed Counsel to Debtors and Debtors in Possession




                                     14
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 68 of 146




                             Schedule 3

                     Notice of Non-Voting Status




                                 1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 69 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

                                 NOTICE OF NON-VOTING STATUS

        PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) have commenced solicitation of votes to accept the Debtors’ First
Amended Chapter 11 Plan of Reorganization (as it may be amended from time to time, the “Plan”).
Copies of the Plan and the Disclosure Statement may be obtained free of charge by visiting the
website maintained by the Debtors’ voting agent, Epiq Corporate Restructuring, LLC (the “Voting
Agent”), at https://dm.epiq11.com/SAExploration. Copies of the Plan and Disclosure Statement
may also be obtained by calling the Voting Agent at (855) 917-3588 (Toll-Free United States) or
(503) 520-4451 (international) and requesting to speak with a member of the Solicitation Team,
or by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line.

        You are receiving this notice (the “Notice”) because, according to the Debtors’ books
and records, you are a holder of a Claim against or an Interest in Class 1 (Other Priority
Claims), Class 2 (Other Secured Claims), Class 3 (Secured Tax Claims), Class 7 (PPP Loan
Claims), Class 9 (Section 510(b) Claims), Class 10 (Intercompany Claims), Class 11
(Intercompany Interests), and Class 12 (SAE Holdings Interests) under the Plan. Pursuant
to the terms of the Plan, Class 1 (Other Priority Claims), Class 2 (Other Secured Claims),
Class 3 (Secured Tax Claims), and Class 7 (PPP Loan Claims) are unimpaired and therefore,
pursuant to section 1126(f) of title 11 of the United States Code (the “Bankruptcy Code”),
deemed to have accepted the Plan and are not entitled to vote on the Plan. Class 9 (Section
510(b) Claims) and Class 12 (SAE Holdings Interests) are impaired and not receiving any
distribution under the Plan and therefore, pursuant to section 1126(g) of the Bankruptcy
Code, are deemed to have rejected the Plan and are not entitled to vote on the Plan. At the
Debtors’ election, Class 10 (Intercompany Claims) and Class 11 (Intercompany Interests)
are either unimpaired, or impaired and not receiving any distribution, and therefore are not
entitled to vote on the Plan.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 70 of 146




         The deadline for filing objections to confirmation of the Plan is October 19, 2020, at 5:00
p.m. (Prevailing Central Time) (the “Objection Deadline”). All Objections must be (i) in writing,
(ii) filed with the Clerk of the Court together with proof of service thereof, (iii) set forth the name
of the objecting party, and the nature and amount of any claim or interest asserted by the objecting
party against the estate or property of the Debtors, and state the legal and factual basis for such
objection, and (iv) conform to the applicable Bankruptcy Rules and the Bankruptcy Local Rules.

       If you have any questions concerning this Notice, the Disclosure Statement, or the Plan, or
wish to obtain a paper copy of the Plan, the Disclosure Statement, or any exhibits to such
documents, please contact the Voting Agent.

                              Notice Regarding Certain Release,
                       Exculpation, and Injunction Provisions in the Plan

PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN                                          RELEASE,
EXCULPATION, AND INJUNCTION PROVISIONS, INCLUDING:

Article VIII.E Releases by the Debtors

    Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, their Estates, and the Reorganized Debtors from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands, losses, or
liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
entitled to assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates or Affiliates, or the
Reorganized Debtors or their Affiliates, would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the Holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or
in part, the Debtors (including the management, ownership or operation thereof), the
Debtors’ in- or out-of-court restructuring efforts, the Debtors’ intercompany transactions
(including dividends paid), transactions pursuant and/or related to the Prepetition Credit
Agreement, Prepetition Term Loan Documents, the Prepetition Indenture, the Prepetition
Convertible Notes, the Cash Collateral Orders (and any payments or transfers in connection
therewith), any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale
of any Security of the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
business or contractual arrangements between any Debtor and any Released Party, the
formulation, preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, or any Restructuring Transaction, contract,
instrument, document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or other agreement
or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such
legal opinion) created or entered into in connection with the Restructuring Support




                                                  3
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 71 of 146




Agreement, the Restructuring Support Agreement, the Disclosure Statement, the Plan, the
related agreements, instruments, and other documents (including the Definitive
Documentation), the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with respect to this
Plan, the administration and implementation of the Plan, including the issuance or
distribution of Securities or other property pursuant to the Plan, the Definitive
Documentation, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, (i) the releases set forth herein
do not release any post-Effective Date obligations of any party or Entity under the Plan
(including the documents contemplated by the Plan Supplement) or any of the Definitive
Documentation, and (ii) nothing in this provision shall, nor shall it be deemed to, release any
Released Party from any Claims or Causes of Action that are found, pursuant to a Final
Order, to be the result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

    Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by the Debtors set forth in this Article VIII.E, which
includes by reference each of the related provisions and definitions contained herein, and,
further, shall constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good faith settlement
and compromise of the claims released by such releases; (3) in the best interests of the
Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and made after due
notice and opportunity for hearing; (6) an essential component of the Plan and the
Restructuring Transactions; and (7) a bar to any of the Debtors or their Estates asserting
any claim or cause of action released pursuant to such releases.

Article VIII.F Releases by Holders of Claims and Interests

        As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual



                                                4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 72 of 146




arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.

Article VIII.G Exculpation

    Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur liability for, and each Exculpated Party is hereby released and exculpated from, any
Claim, Cause of Action, obligation, suit, judgment, damage, demand, loss, or liability for any
claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, Filing, or
termination of the Restructuring Support Agreement and related prepetition transactions,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
solicitation of votes with respect to this Plan, or any Restructuring Transaction, contract,
instrument, release or other agreement or document (including providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document, or other




                                              5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 73 of 146




agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection
with the Debtors’ in or out-of-court restructuring efforts, the Disclosure Statement, the Plan,
the Restructuring Support Agreement, the related agreements, instruments, and other
documents (including the Definitive Documentation), the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of Securities pursuant to the Plan, or the
distribution of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related agreement, except
for claims related to any act or omission that is determined in a Final Order to have
constituted gross negligence, actual fraud, or willful misconduct, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and on account of
such distributions shall not be, liable at any time for the violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

Article VIII.H Injunction

    Except as otherwise expressly provided in the Plan or for obligations issued or required
to be paid pursuant to the Plan or Confirmation Order, all Entities who have held, hold, or
may hold Claims or Interests that have been released pursuant to Article VIII.E or Article
VIII.F of the Plan, discharged pursuant to Article VIII.B of the Plan, or are subject to
exculpation pursuant to Article VIII.G of the Plan, are permanently enjoined, from and after
the Effective Date, from taking any of the following actions against, as applicable, the
Debtors, the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests;
(b) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
award, decree, or order against such Entities on account of or in connection with or with
respect to any such Claims or Interests; (c) creating, perfecting, or enforcing any Lien or
encumbrance of any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests; and (e) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant
to the Plan. Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or agreement
(including those attached to the Disclosure Statement or set forth in the Plan Supplement, to
the extent finalized) executed to implement the Plan from bringing an action to enforce the
terms of the Plan or such document, instrument, or agreement (including those attached to




                                                6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 74 of 146




the Disclosure Statement or set forth in the Plan Supplement, to the extent finalized) executed
to implement the Plan.

Relevant Definitions Related to Release and Exculpation Provisions:

        “Exculpated Party” means the Debtors, the Reorganized Debtors, each of the Debtors’
and the Reorganized Debtors’ current and former Affiliates, and each of the Debtors’ and the
Reorganized Debtors’ and their current and former Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such; provided, however, that any Entity identified in the Schedule of Non-Released Entities shall
not be deemed an Exculpated Party.

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.




                                                 7
    Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 75 of 146




Dated: [       ], 2020
Houston, Texas
                              BY ORDER OF THE COURT



                              Respectfully submitted,

                              ___________________________
                              John F. Higgins (TX 09597500)
                              Eric M. English (TX 24062714)
                              M. Shane Johnson (TX 24083263)
                              Megan Young-John (TX 24088700)
                              PORTER HEDGES LLP
                              1000 Main St., 36th Floor
                              Houston, Texas 77002
                              Telephone: (713) 226-6000
                              Facsimile: (713) 226-6248
                              jhiggins@porterhedges.com
                              eenglish@porterhedges.com
                              sjohnson@porterhedges.com
                              myoungjohn@porterhedges.com

                              Proposed Counsel to Debtors and Debtors in Possession




                                      8
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 76 of 146




                             Schedule 4-1

            Class 12 (SAE Holdings Interests) Opt-Out Notice




                                   1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 77 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

          OPT-OUT NOTICE TO THE HOLDERS OF CLAIMS AND INTERESTS
                    IN CLASS 12 (SAE HOLDING INTERESTS)

        PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) have commenced solicitation of votes to accept the Debtors’ First
Amended Chapter 11 Plan of Reorganization (as it may be amended from time to time, the “Plan”).
Copies of the Plan and the Disclosure Statement may be obtained free of charge by visiting the
website maintained by the Debtors’ voting agent, Epiq Corporate Restructuring, LLC (the “Voting
Agent”), at https://dm.epiq11.com/SAExploration. Copies of the Plan and Disclosure Statement
may also be obtained by calling the Voting Agent at (855) 917-3588 (Toll-Free United States) or
(503) 520-4451 (international) and requesting to speak with a member of the Solicitation Team,
or by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line.

        PLEASE TAKE FURTHER NOTICE THAT you are a Holder or potential Holder of a
Class 12 Claim or Interest (SAE Holdings Interests) against the Debtors that is not entitled to vote
on the Plan due to the nature and treatment of such Claim under the Plan as Class 12 Claims are
impaired under the Plan and conclusively presumed to have rejected the Plan pursuant to 1126(g)
of the Bankruptcy Code.

       PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to
confirmation of the Plan is October 19, 2020, at 5:00 p.m. (Prevailing Central Time) (the
“Objection Deadline”). All Objections must be (i) in writing, (ii) filed with the Clerk of the Court
together with proof of service thereof, (iii) set forth the name of the objecting party, and the nature
and amount of any claim or interest asserted by the objecting party against the estate or property
of the Debtors, and state the legal and factual basis for such objection, and (iv) conform to the
applicable Bankruptcy Rules and the Bankruptcy Local Rules.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                        2
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 78 of 146




       If you have any questions concerning this Notice, the Disclosure Statement, or the Plan, or
wish to obtain a paper copy of the Plan, the Disclosure Statement, or any exhibits to such
documents, please contact the Voting Agent.

    PLEASE TAKE FURTHER NOTICE THAT ARTICLE VIII OF THE PLAN
CONTAINS RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS.

     ALTHOUGH YOU ARE NOT ENTITLED TO VOTE TO ACCEPT OR REJECT
THE PLAN, THE OPT-OUT FORM ATTACHED HERETO PROVIDES YOU WITH THE
OPTION TO NOT GRANT THE VOLUNTARY THIRD-PARTY RELEASE
CONTAINED IN ARTICLE VIII.F OF THE PLAN (THE “THIRD PARTY RELEASE”):

Article VIII.F Releases by Holders of Claims and Interests

        As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other
property pursuant to the Plan, the Definitive Documentation, or upon any other act or




                                                3
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 79 of 146




omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.


Relevant Definitions Related to Release and Exculpation Provisions:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,




                                                 4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 80 of 146




management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                      *       *      *

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES AND TO
PROVIDE YOU WITH THE ATTACHED OPT-OUT FORM WITH RESPECT TO THE THIRD
PARTY RELEASES INCLUDED IN THE PLAN. IF YOU HAVE QUESTIONS REGARDING
YOUR RIGHTS UNDER THE PLAN OR ANYTHING STATED HEREIN OR THEREIN, YOU
MAY CONTACT THE NOTICE AND CLAIMS AGENT OR DEBTORS’ COUNSEL AT THE
ADDRESSES PROVIDED BELOW.

Dated: [       ], 2020
Houston, Texas
                                      BY ORDER OF THE COURT



                                      Respectfully submitted,

                                      ___________________________
                                      John F. Higgins (TX 09597500)
                                      Eric M. English (TX 24062714)
                                      M. Shane Johnson (TX 24083263)
                                      Megan Young-John (TX 24088700)
                                      PORTER HEDGES LLP
                                      1000 Main St., 36th Floor
                                      Houston, Texas 77002
                                      Telephone: (713) 226-6000
                                      Facsimile: (713) 226-6248
                                      jhiggins@porterhedges.com
                                      eenglish@porterhedges.com
                                      sjohnson@porterhedges.com
                                      myoungjohn@porterhedges.com

                                      Proposed Counsel to Debtors and Debtors in Possession




                                              5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 81 of 146




OPTIONAL: RELEASE OPT-OUT FORM

        You are receiving this opt-out form (the “Opt-Out Form”) because you may be a Holder of
a Claim or Interest that is not entitled to vote on the Debtors’ First Amended Chapter 11 Plan of
Reorganization (as it may be amended from time to time, the “Plan”). Holders of Claims and
Interests are deemed to grant the Third-Party Release set forth in the Notice unless a Holder
affirmatively opts out of the Third-Party Release or timely objects to the Third-Party Release on
or before October 19, 2020 at 5:00 p.m., prevailing Central Time, and such objection is not
resolved before confirmation.

        You must clearly sign and return this Opt-Out Form in the enclosed pre-addressed, pre-
paid envelope or via first class mail, overnight courier, or hand delivery to SAExploration
Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton, OR 97005, or (B) by completing,
signing, and returning the Opt-Out Form via the E-Ballot portal located at
https://dm.epiq11.com/SAExploration, to ensure that your hard copy Opt-Out Form is counted.

Item 1. Opt Out Election

           ☐ The undersigned holder hereby OPTS OUT of the Third-Party Release
                          set forth in Article VIII.F of the Plan.

Item 2. Certifications and Acknowledgements
By signing this Opt-Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors:
              (i)     that either: (A) the undersigned is a Holder of Claims or Interests in Class
                      12 (SAE Holdings Interests), or (B) the undersigned is an authorized
                      signatory for a Holder of Claims or Interests in Class 12 (SAE Holdings
                      Interests); and

              (ii)    that the undersigned has received a copy of the Opt Out Notice and that this
                      Opt-Out Form is submitted pursuant to the terms and conditions set forth
                      therein.



                            [Remainder of Page Intentionally Blank]




                                               6
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 82 of 146




                                    Name of Holder


                                       Signature


                         If by Authorized Agent, Name and Title


                                   Name of Institution


                                     Street Address


                                  City, State, Zip Code


                                   Telephone Number


                                    Date Completed


IF YOU WISH TO OPT OUT, PLEASE COMPLETE, SIGN AND DATE THIS OPT-OUT
FORM AND RETURN BEFORE THE OPT OUT DEADLINE VIA FIRST CLASS MAIL
OR IN THE REPLY ENVELOPE PROVIDED, OVERNIGHT COURIER, OR HAND
DELIVERY TO THE BELOW ADDRESS OR YOU MAY SUBMIT YOUR OPT-OUT
ELECTION ONLINE.

HARD COPY PAPER SUBMISSION:

       Send the completed and signed Opt-Out Form via first class mail, hand delivery or
overnight courier to:

                             SAExploration Holdings, Inc.
                        c/o Epiq Corporate Restructuring, LLC
                              10300 SW Allen Boulevard
                                 Beaverton, OR 97005




                                           7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 83 of 146




ONLINE SUBMISSION OF THE OPT-OUT FORM:

        You may submit your Opt-Out Form electronically online through the E-Balloting Portal
found on the Debtors’ case information website: https://dm.epiq11.com/SAExploration.
Instructions to access the E-Balloting Portal can be found below.

       1.     Please visit https://dm.epiq11.com/SAExploration.
       2.     Click on the “Submit E-Ballot” section of the Debtors’ website.
       3.     Follow the directions to submit your Opt-Out Form. If you choose to submit your
              Opt-Out Form via the E-Balloting Portal, you should not return a hard copy of your
              Opt-Out Form.

THE “E-OPT-OUT” PORTAL IS THE SOLE MANNER IN WHICH OPT-OUT FORMS MAY
BE DELIVERED VIA ELECTRONIC TRANSMISSION. OPT-OUT FORMS SUBMITTED
VIA FACSIMILE OR EMAIL WILL NOT BE COUNTED.




                                              8
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 84 of 146




                                  Schedule 4-2

                 Unimpaired Accepting Class Opt-Out Notice for
Class 1 (Other Priority Claims), 2 (Other Secured Claims), 3 (Secured Tax Claims),
                             and 7 (PPP Loan Claims)




                                         1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 85 of 146




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
SAEXPLORATION HOLDINGS, INC., et                         § Case No. 20-34306 (MI)
al.,                                                     §
                                                         § (Jointly Administered)
                 Debtors.1                               §

              UNIMPAIRED ACCEPTING CLASS OPT-OUT NOTICE
               TO THE HOLDERS OF CLAIMS AND INTERESTS IN
    CLASS 1 (OTHER PRIORITY CLAIMS), CLASS 2 (OTHER SECURED CLAIMS),
          CLASS 3 (SECURED TAX CLAIMS) AND 7 (PPP LOAN CLAIMS)

        PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) have commenced solicitation of votes to accept the Debtors’ First
Amended Chapter 11 Plan of Reorganization (as it may be amended from time to time, the “Plan”).
Copies of the Plan and the Disclosure Statement may be obtained free of charge by visiting the
website maintained by the Debtors’ voting agent, Epiq Corporate Restructuring, LLC (the “Voting
Agent”), at https://dm.epiq11.com/SAExploration. Copies of the Plan and Disclosure Statement
may also be obtained by calling the Voting Agent at (855) 917-3588 (Toll-Free United States) or
(503) 520-4451 (international) and requesting to speak with a member of the Solicitation Team,
or by email to tabulation@epiqglobal.com with a reference to “SAExploration” in the subject line.

        PLEASE TAKE FURTHER NOTICE THAT you are a Holder or potential Holder of a
Claim in Class 1 (Other Priority Claims), Class 2 (Other Secured Claims), Class 3 (Secured Tax
Claims), or Class 7 (PPP Loan Claims) against the Debtors that is not entitled to vote on the Plan
due to the nature and treatment of such Claim under the Plan as Claims in Classes 1, 2, 3, and 7
are unimpaired under the Plan and conclusively presumed to have rejected the Plan pursuant to
1126(g) of the Bankruptcy Code.

       PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to
confirmation of the Plan is October 19, 2020, at 5:00 p.m. (Prevailing Central Time) (the
“Objection Deadline”). All Objections must be (i) in writing, (ii) filed with the Clerk of the Court
together with proof of service thereof, (iii) set forth the name of the objecting party, and the nature
and amount of any claim or interest asserted by the objecting party against the estate or property
of the Debtors, and state the legal and factual basis for such objection, and (iv) conform to the
applicable Bankruptcy Rules and the Bankruptcy Local Rules.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: SAExploration Holdings, Inc. (7100), SAExploration Sub, Inc. (8859),
SAExploration, Inc. (9022), SAExploration Seismic Services (US), LLC (5057), and NES, LLC. The address of the
Debtors’ headquarters is: 1160 Dairy Ashford Road, Suite 160, Houston, TX 77079.




                                                          2
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 86 of 146




       If you have any questions concerning this Notice, the Disclosure Statement, or the Plan, or
wish to obtain a paper copy of the Plan, the Disclosure Statement, or any exhibits to such
documents, please contact the Voting Agent.

    PLEASE TAKE FURTHER NOTICE THAT ARTICLE VIII OF THE PLAN
CONTAINS RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS.

     ALTHOUGH YOU ARE NOT ENTITLED TO VOTE TO ACCEPT OR REJECT
THE PLAN, THE OPT-OUT FORM ATTACHED HERETO PROVIDES YOU WITH THE
OPTION TO NOT GRANT THE VOLUNTARY THIRD-PARTY RELEASE
CONTAINED IN ARTICLE VIII.F OF THE PLAN (THE “THIRD PARTY RELEASE”):

Article VIII.F Releases by Holders of Claims and Interests

        As of the Effective Date, to the fullest extent of the law, each Releasing Party is deemed
to have released and discharged each Released Party from any and all Claims, Causes of
Action, obligations, suits, judgments, damages, demands, losses, or liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to assert (whether
individually or collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates or Affiliates, or the Reorganized Debtors or their
Affiliates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim or Interest or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid), transactions
pursuant and/or related to the Prepetition Credit Agreement, the Prepetition Term Loan
Documents, the Prepetition Indenture, the Prepetition Convertible Notes, the Cash
Collateral Orders (and any payments or transfers in connection therewith), any Avoidance
Actions, the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Releasing Party, the formulation, preparation,
dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Restructuring Support Agreement, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding
any such transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support Agreement,
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
of Consummation, the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities or other




                                                 3
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 87 of 146




property pursuant to the Plan, the Definitive Documentation, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to the contrary
in the foregoing, (i) the releases set forth herein do not release any post-Effective Date
obligations of any party or Entity under the Plan (including the documents contemplated by
the Plan Supplement) or any of the Definitive Documentation, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any Claims or
Causes of Action that are found, pursuant to a Final Order, to be the result of such Released
Party’s gross negligence, actual fraud, or willful misconduct.

        Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set forth in this
Article VIII.F, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Court’s finding that such releases are:
(1) in exchange for the good and valuable consideration provided by the Released Parties;
(2) a good faith settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given
and made after due notice and opportunity for hearing; (6) an essential component of the
Plan and the Restructuring Transactions; and (7) a bar to any of the Releasing Parties
asserting any claim or cause of action released pursuant to such releases.


Relevant Definitions Related to Release and Exculpation Provisions:

        “Released Party” means each of the following solely in its capacity as such: (a) the
Debtors; (b) the Reorganized Debtors; (c) the Consenting Creditors; (d) the First Lien Exit Facility
Commitment Parties; (e) the Creditors’ Committee and its past and current members in their
capacities as such; (f) the Agents; (g) the Releasing Parties; and (h) with respect to each of the
foregoing Entities under (a) through (g), such Entity’s current and former direct and indirect
Affiliates, and such Entity’s and its current and former direct and indirect Affiliates’ current and
former directors, managers, officers, managed accounts and funds, predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equityholders, officers,
directors, managers, principals, members, employees, subcontractors, advisors, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals;
provided, however, that any Entities identified in the Schedule of Non-Released Entities shall not
be Released Parties. Notwithstanding the foregoing, any Entity that opts out of being a Releasing
Party (as set forth in the definition thereof) shall not be deemed a Released Party hereunder.

        “Releasing Party” means each of the following solely in its capacity as such: (a) Released
Parties; (b) all Holders of Claims and Interests that were given notice of the opportunity to opt out
of granting the releases set forth herein but did not opt out; and (c) with respect to each of the
Entities under (a) and (b), such Entity’s current and former direct and indirect Affiliates, and such
Entities’ and their current and former direct and indirect Affiliates’ current and former directors,
managers, officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former officers, directors, managers,
principals, members, employees, subcontractors, agents, advisory board members, financial




                                                   4
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 88 of 146




advisors, partners, attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in their capacity as
such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE AFFECTED.

                                      *       *      *

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES AND TO
PROVIDE YOU WITH THE ATTACHED OPT-OUT FORM WITH RESPECT TO THE THIRD
PARTY RELEASES INCLUDED IN THE PLAN. IF YOU HAVE QUESTIONS REGARDING
YOUR RIGHTS UNDER THE PLAN OR ANYTHING STATED HEREIN OR THEREIN, YOU
MAY CONTACT THE NOTICE AND CLAIMS AGENT OR DEBTORS’ COUNSEL AT THE
ADDRESSES PROVIDED BELOW.

Dated: [       ], 2020
Houston, Texas
                                      BY ORDER OF THE COURT



                                      Respectfully submitted,

                                      ___________________________
                                      John F. Higgins (TX 09597500)
                                      Eric M. English (TX 24062714)
                                      M. Shane Johnson (TX 24083263)
                                      Megan Young-John (TX 24088700)
                                      PORTER HEDGES LLP
                                      1000 Main St., 36th Floor
                                      Houston, Texas 77002
                                      Telephone: (713) 226-6000
                                      Facsimile: (713) 226-6248
                                      jhiggins@porterhedges.com
                                      eenglish@porterhedges.com
                                      sjohnson@porterhedges.com
                                      myoungjohn@porterhedges.com

                                      Proposed Counsel to Debtors and Debtors in Possession




                                               5
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 89 of 146




OPTIONAL: RELEASE OPT-OUT FORM

        You are receiving this opt-out form (the “Opt-Out Form”) because you may be a Holder of
a Claim or Interest that is not entitled to vote on the Debtors’ First Amended Chapter 11 Plan of
Reorganization (as it may be amended from time to time, the “Plan”). Holders of Claims and
Interests are deemed to grant the Third-Party Release set forth in the Notice unless a Holder
affirmatively opts out of the Third-Party Release or timely objects to the Third-Party Release on
or before October 19, 2020 at 5:00 p.m., prevailing Central Time, and such objection is not
resolved before confirmation.

        You must clearly sign and return this Opt-Out Form in the enclosed pre-addressed, pre-
paid envelope or via first class mail, overnight courier, or hand delivery to SAExploration
Holdings, Inc., c/o Epiq 10300 SW Allen Boulevard, Beaverton, OR 97005, or (B) by completing,
signing, and returning the Opt-Out Form via the E-Ballot portal located at
https://dm.epiq11.com/SAExploration, to ensure that your hard copy Opt-Out Form is counted.

Item 1. Opt Out Election

           ☐ The undersigned holder hereby OPTS OUT of the Third-Party Release
                          set forth in Article VIII.F of the Plan.

Item 2. Certifications and Acknowledgements
By signing this Opt-Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors:
              (i)     that either: (A) the undersigned is a Holder of Claims or Interests in Class
                      1 (Other Priority Claims), Class 2 (Other Secured Claims), Class 3 (Secured
                      Tax Claims), or Class 7 (PPP Loan Claims), or (B) the undersigned is an
                      authorized signatory for a Holder of Claims or Interests in Class 1 (Other
                      Priority Claims), Class 2 (Other Secured Claims), Class 3 (Secured Tax
                      Claims), or Class 7 (PPP Loan Claims); and

              (ii)    that the undersigned has received a copy of the Opt Out Notice and that this
                      Opt-Out Form is submitted pursuant to the terms and conditions set forth
                      therein.



                            [Remainder of Page Intentionally Blank]




                                                 6
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 90 of 146




                                    Name of Holder


                                       Signature


                         If by Authorized Agent, Name and Title


                                   Name of Institution


                                     Street Address


                                  City, State, Zip Code


                                   Telephone Number


                                    Date Completed


IF YOU WISH TO OPT OUT, PLEASE COMPLETE, SIGN AND DATE THIS OPT-OUT
FORM AND RETURN BEFORE THE OPT OUT DEADLINE VIA FIRST CLASS MAIL
OR IN THE REPLY ENVELOPE PROVIDED, OVERNIGHT COURIER, OR HAND
DELIVERY TO THE BELOW ADDRESS OR YOU MAY SUBMIT YOUR OPT-OUT
ELECTION ONLINE.

HARD COPY PAPER SUBMISSION:

       Send the completed and signed Opt-Out Form via first class mail, hand delivery or
overnight courier to:

                             SAExploration Holdings, Inc.
                        c/o Epiq Corporate Restructuring, LLC
                              10300 SW Allen Boulevard
                                 Beaverton, OR 97005




                                             7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 91 of 146




ONLINE SUBMISSION OF THE OPT-OUT FORM:

        You may submit your Opt-Out Form electronically online through the E-Balloting Portal
found on the Debtors’ case information website: https://dm.epiq11.com/SAExploration.
Instructions to access the E-Balloting Portal can be found below.

       1.     Please visit https://dm.epiq11.com/SAExploration.
       2.     Click on the “Submit E-Ballot” section of the Debtors’ website.
       3.     Follow the directions to submit your Opt-Out Form. If you choose to submit your
              Opt-Out Form via the E-Balloting Portal, you should not return a hard copy of your
              Opt-Out Form.

THE “E-OPT-OUT” PORTAL IS THE SOLE MANNER IN WHICH OPT-OUT FORMS MAY
BE DELIVERED VIA ELECTRONIC TRANSMISSION. OPT-OUT FORMS SUBMITTED
VIA FACSIMILE OR EMAIL WILL NOT BE COUNTED.




                                                8
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 92 of 146




                            Schedule 5-1

                     Rights Offering Procedures




                                  1
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 93 of 146




                 SAEXPLORATION HOLDINGS, INC. (THE “COMPANY”)
                        RIGHTS OFFERING PROCEDURES1

           Convertible Noteholders: You and your affiliates combined must hold at least
            $1,000,000 principal amount of Convertible Notes Claims to be able to exercise at
            least one of your Subscription Rights to purchase New Term Loans (as defined
            below) and New First Lien Exit Facility Equity (the “Rights Offering Securities”).

           Prepetition Term Loan Lenders: You and your affiliates combined must hold at
            least $1,000,000 principal amount of Term Loan Claims to be able to exercise at
            least one of your Subscription Rights to purchase Rights Offering Securities.

           Prepetition Credit Agreement Lenders: You and your affiliates combined must
            hold at least $300,000 principal amount of Credit Agreement Claims to be able to
            exercise at least one of your Subscription Rights to purchase Rights Offering
            Securities.

           Backstop Parties: Pursuant to the Backstop Agreement, the Backstop Parties
            must exercise all of their Subscription Rights and, in addition, will be required,
            subject to the terms and conditions of the Backstop Agreement, to purchase any
            Rights Offering Securities with respect to which Subscription Rights have not
            been exercised.

           If you exercise your Subscription Rights, you will have to PAY for such exercise
            at the Purchase Price, as described further below.

           You are not required to exercise any of your Subscription Rights (unless you are
            a Backstop Party), but you may do so if you wish and if you follow the required
            procedures.

           Additional information is provided in this document and in the Subscription Form
            for Convertible Noteholder Offering, Term Loan Lender Offering, or Credit
            Agreement Lender Offering (each, a “Subscription Form”) enclosed herewith.

The Rights Offering Securities comprise $15,000,000 aggregate principal amount of term
loans under the First Lien Exit Facility (the “New Term Loans”), accompanied by 8,645,000
shares of New First Lien Exit Facility Equity.

                                        _______________________

Each Subscription Right and share of New First Lien Exit Facility Equity is being distributed
and issued by the Company without registration under the Securities Act of 1933, as

1
    Capitalized terms used and not defined herein shall have the meanings assigned to them in the (i) Restructuring
    Support Agreement, dated as of August 27, 2020 (including all the exhibits thereto, as may be amended,
    supplemented or otherwise modified from time to time, the “Restructuring Support Agreement”), (ii) Backstop
    Commitment Agreement, dated as of August 27, 2020 (the “Backstop Agreement”) and (iii) Plan (as defined
    below).
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 94 of 146




amended (the “Securities Act”), in reliance upon the exemption provided by Section 4(a)(2)
thereof and/or Regulation D thereunder or another available exemption from registration
under the Securities Act. None of the Subscription Rights or the New First Lien Exit Facility
Equity issuable upon exercise of such Subscription Rights distributed pursuant to these
Rights Offering Procedures have been or, at the time of original issuance, will be registered
under the Securities Act, nor any state law requiring registration for offer and sale of a
security.

The Subscription Rights will not be detachable or transferable separately from Convertible
Notes Claims, Term Loan Claims, or Credit Agreement Claims, as applicable. Rather, the
Subscription Rights will trade together with the underlying Convertible Notes Claims, Term
Loan Claims, or Credit Agreement Claims and be evidenced by the underlying Convertible
Notes Claims, Term Loan Claims, or Credit Agreement Claims until the Subscription
Instruction Deadline (as set forth below), subject to such limitations, if any, that would be
applicable to the transferability of the underlying Convertible Notes Claims, Term Loan
Claims, or Credit Agreement Claims; and, provided further, that following the exercise of
any Subscription Rights, the holder thereof shall be prohibited from transferring or
assigning Convertible Notes Claims, Term Loan Claims, or Credit Agreement Claims, as
applicable, corresponding to such Subscription Rights until the termination or
consummation of the Rights Offering.

No New First Lien Exit Facility Equity may be sold or transferred except pursuant to an
exemption from registration under the Securities Act or the securities laws of any state.

Rights Offering Securities are available only to, and any invitation, offer or agreement to
purchase will be entered into only with, Eligible Holders. Any person who is not an Eligible
Holder should not act or rely on this document or any of its contents.

The Disclosure Statement has separately been distributed in connection with the Debtors’
solicitation of votes to accept or reject the Plan and that document sets forth important
information, including risk factors, that should be carefully read and considered by each
Eligible Holder prior to making a decision to participate in the Rights Offering. Additional
copies of the Disclosure Statement are available upon request from Epiq Corporate
Restructuring, LLC (the “Subscription Agent”) or on the restructuring website,
https://dm.epiq11.com/SAExploration.

The Rights Offering is being conducted by the Company in good faith and in compliance
with the Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, a
debtor or any of its agents that participate, in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a
security offered or sold under the plan of the debtor, of an affiliate participating in a joint
plan with the debtor, or of a newly organized successor to the debtor under the plan, is not
liable, on account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.

The distribution or communication of these Rights Offering Procedures and the issue of the
New First Lien Exit Facility Equity in certain jurisdictions may be restricted by law. No


                                              2
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 95 of 146




action has been taken or will be taken to permit the distribution or communication of these
Rights Offering Procedures in any jurisdiction where any action for that purpose may be
required. Accordingly, these Rights Offering Procedures may not be distributed or
communicated, and the New First Lien Exit Facility Equity may not be subscribed,
purchased or issued, in any jurisdiction except in circumstances where such distribution,
communication, subscription, purchase or issue would comply with all applicable laws and
regulations without the need for the Company to take any action or obtain any consent,
approval or authorization therefor except for any notice filings required under U.S. federal
and applicable state securities laws.

The New First Lien Exit Facility Equity issued upon exercise of a Subscription Right shall
be stamped or otherwise imprinted with a legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1)   REPRESENTS THAT (A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING
IS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE
144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE
INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT OR (B) IT
IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN RULE 501 OF
REGULATION D OF THE SECURITIES ACT OR (C) IT IS A NON-U.S. PERSON
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT
LOCATED OUTSIDE THE UNITED STATES, AND

(2)   AGREES FOR THE BENEFIT OF SAEXPLORATION HOLDINGS, INC. (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE
TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
DATE THAT IS ONE YEAR AFTER ISSUE DATE HEREOF, EXCEPT:

(A)      TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME
EFFECTIVE UNDER THE SECURITIES ACT, OR

(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT, OR

(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT; OR




                                             3
   Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 96 of 146




(E)   PURSUANT TO AN OFFER AND SALE THAT OCCUR OUTSIDE THE
UNITED STATES TO A NON-U.S. PERSON WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH
CLAUSE (2)(D) ABOVE, THE COMPANY AND ITS TRANSFER AGENT RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY
OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.”




                                    4
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 97 of 146




Eligible Holders should note the following times relating to the Rights Offering:
 Date                 Calendar Date          Event
 Subscription          September 16,          Commencement of the Rights Offering and the
 Commencement          2020                   first date on which Eligible Holders of the
 Date                                         Convertible Notes Claims, Term Loan Claims, and
                                              Credit Agreement Claims become eligible to
                                              exercise Subscription Rights.
 Subscription          October 19, 2020       The deadline for Eligible Holders to subscribe for
 Instruction                                  Rights Offering Securities.
 Deadline
                                              The Eligible Holders’ Subscription Forms must be
                                              received by the Subscription Agent at the address
                                              set forth in the Subscription Form by the
                                              Subscription Instruction Deadline.
 Subscription          October 20, 2020       All Eligible Holders of Convertible Notes Claims,
 Payment                                      Term Loan Claims, and Credit Agreement Claims
 Deadline                                     must pay the Purchase Price to the Subscription
                                              Agent in accordance with the instructions provided
                                              in the applicable Subscription Form.
                                              Eligible Holders of Convertible Notes Claims,
                                              Term Loan Claims, and Credit Agreement Claims
                                              who are not Backstop Parties must pay the
                                              applicable Purchase Price to the Subscription
                                              Agent by the Subscription Payment Deadline.
                                              Eligible Holders of Convertible Notes Claims,
                                              Term Loan Claims, and Credit Agreement Claims
                                              who are Backstop Parties must pay the applicable
                                              Funding Amount to the Subscription Agent by no
                                              later than two Business Days prior to the Effective
                                              Date (the “Backstop Funding Deadline”).




To Eligible Holders:

         On August 27, 2020, the Company and certain of its affiliates (collectively, the “Debtors”)
commenced voluntary cases captioned In re SAExploration Holdings, Inc., et.al., Case No. 20-
34306 jointly administered under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101
et seq., in the United States Bankruptcy Court for the Southern District of Texas, Houston Division
(the “Bankruptcy Court”). On September 15, 2020, the Company filed the Debtors’ First Amended
Chapter 11 Plan of Reorganization (as it may be further amended, modified and supplemented
from time to time, the “Plan”) with the Bankruptcy Court, which is attached as Exhibit A to the
Second Amended Disclosure Statement for the Debtors’ Chapter 11 Plan of Reorganization
[Docket No. [●]] (as may be amended from time to time in accordance with its terms, the


                                                 5
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 98 of 146




“Disclosure Statement”). Pursuant to the Plan, each Eligible Holder is eligible to participate in the
Rights Offering. You are an Eligible Holder if you are any of the below:

              Eligible Convertible Noteholder. Each holder of a Convertible Notes Claim during
               the period beginning on the Subscription Commencement Date and ending on the
               Subscription Instruction Deadline that is either (i) an “accredited investor” as
               defined in Rule 501(a) of Regulation D under the Securities Act (an “Accredited
               Investor”), (ii) a “qualified institutional buyer” as defined in Rule 144A under the
               Securities Act (a “QIB”) or (iii) a non-U.S. Person within the meaning of
               Regulation S under the Securities Act located outside the United States and makes
               certain other customary representations and warranties is an “Eligible Convertible
               Noteholder”.

              Eligible Term Loan Lender. Each holder of a Term Loan Claim during the period
               beginning on the Subscription Commencement Date and ending on the
               Subscription Instruction Deadline that is, in each case, either (i) an Accredited
               Investor, (ii) a QIB or (iii) a non-U.S. Person within the meaning of Regulation S
               under the Securities Act located outside the United States and makes certain other
               customary representations and warranties is an “Eligible Term Loan Lender”.

              Eligible Credit Agreement Lender. Each holder of a Credit Agreement Claim
               during the period beginning on the Subscription Commencement Date and ending
               on the Subscription Instruction Deadline that is, in each case, either (i) an
               Accredited Investor, (ii) a QIB or (iii) a non-U.S. Person within the meaning of
               Regulation S under the Securities Act located outside the United States and makes
               certain other customary representations and warranties is an “Eligible Credit
               Agreement Lender” (collectively with Eligible Convertible Noteholders and
               Eligible Term Lenders, “Eligible Holders”).

       Each Eligible Holder is entitled to participate in the Rights Offering in accordance with the
terms and conditions of these Rights Offering Procedures.

        For the avoidance of doubt, an Eligible Holder is anyone who holds the relevant
Convertible Notes Claims, Term Loan Claims, and/ or Credit Agreement Claims during the period
beginning on the Subscription Commencement Date and ending on the Subscription Instruction
Deadline (the “Rights Exercise Period”) and is either (i) an Accredited Investor, (ii) a QIB or (iii) a
non-U.S. Person within the meaning of Regulation S under the Securities Act located outside the
United States at all times during the Rights Exercise Period. The Noteholder Rights Offering, the
Term Lender Rights Offering, and the Credit Agreement Rights Offering are collectively referred
to herein as the “Rights Offering”.

       Only Eligible Holders that complete the eligibility certifications included as part of the
Subscription Form may participate in the Rights Offering.

       Rights Offering Securities: Rights Offering Securities comprise $15,000,000 New Term
Loans and 8,645,000 shares of New First Lien Exit Facility Equity, with each $1,000 principal



                                                  6
      Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 99 of 146




amount of the New Term Loans accompanied by 576.3333 shares of New First Lien Exit Facility
Equity.

        Convertible Notes Claims: Pursuant to the Plan, each holder of Convertible Notes Claims
during the Rights Exercise Period will have the right (but not the obligation, unless such holder is
also a Backstop Party) to subscribe for its pro rata portion of 9.5% of the Rights Offering Securities
(the “Noteholder Rights Offering,” and such Rights Offering Securities, the “Noteholder Rights
Offering Securities”) at the Purchase Price.

       Term Loan Claims: Pursuant to the Plan, each holder of Term Loan Claims during the
Rights Exercise Period will have the right (but not the obligation, unless such holder is also a
Backstop Party) to subscribe for its pro rata portion of 12.5% of the Rights Offering Securities
(the “Term Lender Rights Offering,” and such Rights Offering Securities, the “Term Lender Rights
Offering Securities”) at the Purchase Price.

        Credit Agreement Claims: Pursuant to the Plan, each holder of Credit Agreement Claims
during the Rights Exercise Period will have the right (but not the obligation, unless such holder is
also a Backstop Party) to subscribe for its pro rata portion of 78% of the Rights Offering Securities
(the “Credit Agreement Rights Offering,” and such Rights Offering Securities, the “Credit
Agreement Rights Offering Securities”) at the Purchase Price.

      The “Purchase Price” for the Rights Offering Securities shall equal 100% of the principal
amount of the New Term Loans being purchased as part of the Rights Offering Securities.

       No Eligible Holder (except a Backstop Party) shall be entitled to participate in the Rights
Offering unless the aggregate Purchase Price for the Rights Offering Securities it subscribes for is
received by the Subscription Agent by the Subscription Payment Deadline.

       Eligible Holders who are Backstop Parties must pay the applicable Funding Amount to the
Subscription Agent by the Backstop Funding Deadline, subject to the terms and conditions of the
Backstop Agreement.

        The rights and obligations of the Backstop Parties in the Rights Offering shall be governed
by the Backstop Agreement to the extent the rights or obligations set forth therein differ from the
rights and obligations set forth in these Rights Offering Procedures or any Subscription Form.

        No interest is payable on any advanced funding of the Purchase Price. If the Rights Offering
is terminated for any reason, the aggregate Purchase Price previously received by the Subscription
Agent will be returned to Eligible Holders as provided in Section 6 hereof. No interest will be
paid on any returned Purchase Price.

       To participate in the Rights Offering, an Eligible Holder must complete all of the steps
outlined below. If an Eligible Holder does not complete all of the steps outlined below by the
Subscription Instruction Deadline or the Subscription Payment Deadline or Funding
Deadline, as applicable, such Eligible Holder shall be deemed to have forever and irrevocably
relinquished and waived its right to participate in the Rights Offering.




                                                  7
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 100 of 146




       1.      Rights Offering

        Eligible Holders that have provided the eligibility certifications included in the
Subscription Forms have the right, but not the obligation (unless such holder is also a Backstop
Party), to participate in the Rights Offering.

       During the Rights Exercise Period, (i) Eligible Convertible Noteholders are eligible to
subscribe for their pro rata portion of the Noteholder Rights Offering Securities, (ii) Eligible Term
Loan Lenders are eligible to subscribe for their pro rata portion of the Term Lender Rights
Offering Securities, and (iii) Eligible Credit Agreement Lenders are eligible to subscribe for their
pro rata portion of the Credit Agreement Rights Offering Securities.

       Subject to the terms and conditions set forth in the Plan and these Rights Offering
Procedures, each Eligible Convertible Noteholder during the Rights Exercise Period is entitled to
subscribe for $23.75 of Noteholder Rights Offering Securities per $1,000 of principal amount of
Convertible Notes Claims held. You and your affiliates combined must hold at least $1,000,000
principal amount of Convertible Notes Claims to be able to exercise at least one Subscription
Right.

       Subject to the terms and conditions set forth in the Plan and these Rights Offering
Procedures, each Eligible Term Loan Lender during the Rights Exercise Period is entitled to
subscribe for $64.66 of Term Loan Rights Offering Securities per $1,000 of principal amount of
Term Loan Claims held. You and your affiliates combined must hold at least $1,000,000 principal
amount of Term Loan Claims to be able to exercise at least one Subscription Right.

       Subject to the terms and conditions set forth in the Plan and these Rights Offering
Procedures, each Eligible Credit Agreement Lender during the Rights Exercise Period is entitled
to subscribe for $570.73 of Credit Agreement Rights Offering Securities per $1,000 of principal
amount of Credit Agreement Claims held. You and your affiliates combined must hold at least
$300,000 principal amount of Credit Agreement Claims to be able to exercise at least one
Subscription Right.

        There will be no over-subscription privilege in the Rights Offering. Any Rights Offering
Securities that are unsubscribed by the Eligible Holders entitled thereto will not be offered to other
Eligible Holders but will be purchased by the applicable Backstop Parties in accordance with the
Backstop Agreement. Subject to the terms and conditions of the Backstop Agreement, each
Backstop Party is obligated to (x) exercise all applicable Subscription Rights that are held by it as
of the Subscription Instruction Deadline and (y) subject to such Backstop Party’s Backstop
Commitment, purchase its pro rata portion of the unsubscribed Rights Offering Securities, in each
case subject to the terms and conditions of the Backstop Agreement.

         Eligible Holders will be subject to restrictions under the Securities Act on their ability to
resell the shares of New First Lien Exit Facility Equity, as discussed in more detail in Article VI
of the Disclosure Statement, entitled “Transfer Restrictions and Consequences under Federal
Securities Laws.”

    SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING
PROCEDURES AND THE BACKSTOP AGREEMENT IN THE CASE OF ANY

                                                  8
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 101 of 146




BACKSTOP PARTY, ALL SUBSCRIPTIONS SET FORTH IN THE APPLICABLE
SUBSCRIPTION FORM(S) ARE IRREVOCABLE.

       2.      Rights Exercise Period

        The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Instruction Deadline. Each Eligible Holder intending to purchase Rights
Offering Securities in any Rights Offering must affirmatively elect to exercise its Subscription
Rights in the manner set forth in the applicable Subscription Form by the Subscription Instruction
Deadline and must pay for any exercised Subscription Rights by the applicable deadline.

        Any exercise (including payment) of the Subscription Rights to purchase Noteholder
Rights Offering Securities (the “Noteholder Subscription Rights”) by an Eligible Convertible
Noteholder after the Subscription Instruction Deadline will not be allowed and any purported
exercise (including payment) received by the Subscription Agent after the Subscription Instruction
Deadline, regardless of when the documents or payment relating to such exercise were sent, will
not be honored, except that the Company shall have the discretion, with the consent of the Required
Backstop Parties, to allow any exercise of Noteholder Subscription Rights after the Subscription
Instruction Deadline.

        Any exercise (including payment) of the Subscription Rights to purchase Term Lender
Rights Offering Securities (the “Term Lender Subscription Rights”) by an Eligible Term Lender
after the Subscription Instruction Deadline will not be allowed and any purported exercise
(including payment) received by the Subscription Agent after the Subscription Instruction
Deadline, regardless of when the documents or payment relating to such exercise were sent, will
not be honored, except that the Company shall have the discretion, with the consent of the Required
Backstop Parties, to allow any exercise of Term Lender Subscription Rights after the Subscription
Instruction Deadline.

        Any exercise (including payment) of the Subscription Rights to purchase Credit Agreement
Rights Offering Securities (the “Credit Agreement Subscription Rights” and, together with the
Noteholder Subscription Rights and the Term Lender Subscription Rights, the “Subscription
Rights”) by an Eligible Credit Agreement Lender after the Subscription Instruction Deadline will
not be allowed and any purported exercise (including payment) received by the Subscription Agent
after the Subscription Instruction Deadline, regardless of when the documents or payment relating
to such exercise were sent, will not be honored, except that the Company shall have the discretion,
with the consent of the Required Backstop Parties, to allow any exercise of Credit Agreement
Subscription Rights after the Subscription Instruction Deadline.

        The Subscription Instruction Deadline may be extended by the Company with the prior
written consent of the Required Backstop Parties, or as required by law.

       3.      Delivery of Subscription Documents

        Each Eligible Holder may exercise all or any portion of such Eligible Holder’s Subscription
Rights, but subject to the terms and conditions contained herein. In order to facilitate the exercise
of the Subscription Rights, beginning on the Subscription Commencement Date, the applicable
Subscription Form and these Rights Offering Procedures will be sent to Eligible Holders at that


                                                 9
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 102 of 146




time, together with appropriate instructions for the proper completion, due execution and timely
delivery of the executed Subscription Form and the payment of the applicable aggregate Purchase
Price for its Rights Offering Securities.

       4.      Exercise of Subscription Rights; Payment

        In order to validly exercise its Noteholder Subscription Rights, Term Lender Subscription
Rights, and/or its Credit Agreement Subscription Rights, all Eligible Holders must:

       (a)      return duly completed and executed applicable Subscription Forms to the
Subscription Agent (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable); and

        (b)    pay the applicable Purchase Price (i) if such Eligible Holder is a Backstop Party,
by the Backstop Funding Deadline in accordance with the Backstop Agreement, and (ii) otherwise,
to the Subscription Agent by wire transfer ONLY of immediately available funds in accordance
with the wire instructions included in the Subscription Form by the Subscription Payment
Deadline.


       5.      Transfer Restriction; Revocation

           The Subscription Rights will not be detachable or transferable separately from
            Convertible Notes Claims, Term Loan Claims, or Credit Agreement Claims, as
            applicable. If any Subscription Rights are transferred by an Eligible Holder in
            contravention of the foregoing, the Subscription Rights will be cancelled, and neither
            such Eligible Holder nor the purported transferee will receive any Rights Offering
            Securities otherwise purchasable on account of such transferred Subscription Rights;

           The Subscription Rights together with the underlying Convertible Notes Claims, Term
            Loan Claims, or Credit Agreement Claims, as applicable, will trade together as a unit,
            subject to such limitations, if any, that would be applicable to the transferability of the
            underlying Convertible Notes Claims, Term Loan Claims, or Credit Agreement
            Claims, as applicable; and

           Once an Eligible Holder has properly exercised its Subscription Rights, subject to the
            terms and conditions contained in these Rights Offering Procedures and the Backstop
            Agreement in the case of any Backstop Party, such exercise will be irrevocable.
            Moreover, following the exercise of any Subscription Rights, the holder thereof shall
            be prohibited from transferring or assigning Convertible Notes Claims, Term Loan
            Claims, or Credit Agreement Claims, as applicable, corresponding to such Subscription
            Rights until the termination or consummation of the Rights Offering.

       6.      Release of cash to Debtors/Termination/Return of Payment

       (a)    The cash paid to the Subscription Agent in accordance with these Rights Offering
Procedures (and with respect to the Backstop Parties, the Backstop Agreement) will be deposited
and held by the Subscription Agent in a segregated account until released to the Debtors in


                                                  10
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 103 of 146




connection with the settlement of the Rights Offering on the Effective Date. The Subscription
Agent may not use such cash for any other purpose and may not encumber or permit such cash to
be encumbered with any lien or similar encumbrance. The cash held by the Subscription Agent
hereunder shall not be deemed part of the Debtors’ bankruptcy estates.

       (b)     Unless the Effective Date has occurred, the Rights Offering will be deemed
automatically terminated without any action of any party upon the earlier of (i) termination of the
Backstop Agreement in accordance with its terms, (ii) termination of the Restructuring Support
Agreement in accordance with its terms and (iii) the revocation or withdrawal of the Plan by the
Debtors. In the event the Rights Offering is terminated, any payments received pursuant to these
Rights Offering Procedures will be returned, without interest, to the applicable Eligible Holder as
soon as reasonably practicable.

       7.      Know-Your-Customer and Other Requirements

        On or prior to five (5) Business Days prior to the Effective Date, each Eligible Holder that
has exercised its Subscription Rights must provide the administrative agent for the First Lien Exit
Facility (the “First Lien Exit Agent”) with the following: (i) a completed administrative
questionnaire in the form provided by the First Lien Exit Agent, (ii) all know-your-customer
(“KYC”) information, tax forms, and other documents required by the First Lien Exit Agent, and
(iii) a duly executed signature page to the credit agreement for the First Lien Exit Facility
(collectively, the “First Lien Exit Lender Documentation”). The form of administrative
questionnaire, list of required KYC information and tax forms, and signature page shall be
provided by the Subscription Agent promptly after the Subscription Instruction Deadline to
Eligible Holders that exercised their Subscription Rights. Each Eligible Holder’s participation in
the Rights Offering shall be subject to the First Lien Exit Agent’s satisfactory review of such
Eligible Holder’s First Lien Exit Lender Documentation.

       8.      Settlement of the Rights Offering and Distribution of the Rights Offering
               Securities

       The settlement of the Rights Offering is conditioned on confirmation of the Plan by the
Bankruptcy Court, compliance by the Debtors with these Rights Offering Procedures, and the
substantially simultaneous occurrence of the Effective Date.

      The New First Lien Exit Facility Equity will be issued directly to the Eligible Holders in
book-entry form on the books of the transfer agent.

        The New Term Loans will be issued directly to the Eligible Holders on the loan register of
the First Lien Exit Agent.

       Special Note for the Backstop Parties:

       Following the Subscription Instruction Deadline, each Backstop Party will receive a
Backstop Notice from the Subscription Agent that will set out such Backstop Party’s Backstop
Commitment and the Funding Amount. Subject to the terms and conditions of the Backstop
Agreement, each Backstop Party must pay its Funding Amount to the Subscription Agent no later



                                                11
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 104 of 146




than the Backstop Funding Deadline by wire transfer ONLY of immediately available funds in
accordance with the wire instructions included in the Backstop Notice.

       9.      Fractional Rights Offering Securities

        No fractional Rights Offering Securities will be issued in the Rights Offering. All Rights
Offering Securities will be calculated such that (a) fractions of one-half or greater shall be rounded
to the next higher $1,000 and (b) fractions of less than one-half shall be rounded to the next lower
$1,000. No compensation shall be paid, whether in cash or otherwise, in respect of any rounded-
down amounts.

       10.     Validity of Exercise of Subscription Rights

        All questions concerning the timeliness, viability, form and eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors in consultation with the
Required Backstop Parties, and, if necessary, subject to a final and binding determination by the
Bankruptcy Court. The Debtors, with the consent of the Required Backstop Parties, may waive or
reject any defect or irregularity in, or permit such defect or irregularity to be corrected within such
time as they may determine in good faith, the purported exercise of any Subscription Rights.
Subscriptions will be deemed not to have been received or accepted until all irregularities have
been waived or cured within such time as the Debtors determine in good faith in consultation with
the Required Backstop Parties.

       Before exercising any Subscription Rights, Eligible Holders should read the Disclosure
Statement and the Plan for information relating to the Debtors and the risk factors to be considered.

       All calculations, including, to the extent applicable, the calculation of Eligible Holders’
Rights Offering Securities, shall each be made in good faith by the Company with the consent of
the Required Backstop Parties and in each case in accordance with these Rights Offering
Procedures and the Plan, and any disputes regarding such calculations shall be subject to a final
and binding determination by the Bankruptcy Court.

       11.     Modification of Procedures

        With the prior written consent of the Required Backstop Parties, the Debtors reserve the
right to modify these Rights Offering Procedures, or adopt additional procedures consistent with
these Rights Offering Procedures, to effectuate the Rights Offering and to issue the Rights Offering
Securities, provided, however, that the Debtors shall provide prompt written notice to each Eligible
Holder of any material modification to these Rights Offering Procedures made after the
Subscription Commencement Date by posting a notice with respect to the modified or additional
procedures on the Debtors’ case website, provided further that any amendments or modifications
to the terms of the Rights Offering are subject to the provisions of Section 8.5 of the Backstop
Agreement, mutatis mutandis. In so doing, and subject to the consent of the Required Backstop
Parties, the Debtors may execute and enter into agreements and take further action that the Debtors
determine in good faith is necessary and appropriate to effectuate and implement the Rights
Offering and the issuance of the Rights Offering Securities.




                                                  12
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 105 of 146




       The Debtors reserve the right to request additional information from any participant in the
Rights Offering to confirm that such participant is an Eligible Holder.

       12.     Inquiries and Transmittal of Documents; Subscription Agent

       The Rights Offering Instructions for Eligible Holders attached hereto should be carefully
read and strictly followed by the Eligible Holders.

        Questions relating to the Rights Offering should be directed to the Subscription Agent via
email to Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line). Please
note that the Subscription Agent is only able to respond to procedural questions regarding the
Rights Offering, and cannot provide any information beyond that included in these Rights Offering
Procedures and the Subscription Forms, as applicable.

       The risk of non-delivery of any instructions, documents, and payments to the Subscription
Agent is on the Eligible Holder electing to exercise its Subscription Rights and not the Debtors,
the Subscription Agent, or the Backstop Parties.

        Please note that each Eligible Holder that exercises its Subscription Rights must
provide its First Lien Exit Lender Documentation to the First Lien Exit Agent on or before
five (5) Business Days prior to the Effective Date.




                                               13
     Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 106 of 146




                           SAEXPLORATION HOLDINGS, INC.

           RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

To elect to participate in the Rights Offering, you must follow the instructions set out below:

1.     Insert the principal amount of the Convertible Notes Claims, Credit Agreement Claims, or
       Term Loan Claims, as applicable, that you hold in Item 1 of your applicable Subscription
       Form(s) (if you do not know such amount, please contact the applicable trustee or
       administrative agent immediately).

2.     Complete the worksheet in Item 2 of your applicable Subscription Form(s), which
       calculates the maximum number of Rights Offering Securities available for you to
       purchase. Such amount must be rounded down to the nearest $1,000 of New Term Loans
       if the fraction is less than one-half and rounded up to the nearest $1,000 if the fraction is
       one-half or greater. The number of shares of New First Lien Exit Facility Equity will be
       automatically linked to the amount of New Term Loans you elect to purchase.

3.     Complete Item 3 of your applicable Subscription Form(s) to indicate the principal amount
       of New Term Loans you elect to purchase (which amount may not exceed the maximum
       number of Rights Offering Securities available for you to purchase), and calculate in Item
       3 the aggregate Purchase Price for the Rights Offering Securities that you elect to purchase.

4.     Complete the eligibility certifications in Item 4 of your applicable Subscription Form(s).

5.     Read, complete and sign the certification in Item 7 of your applicable Subscription
       Form(s). Such execution shall indicate your acceptance and approval of the terms and
       conditions set forth in these Rights Offering Procedures.

6.     Return your applicable signed Subscription Form(s) to the Subscription Agent by the
       Subscription Instruction Deadline.

7.     Pay the applicable Purchase Price.

          The Subscription Instruction Deadline is October 19, 2020.

          The Subscription Payment Deadline is October 20, 2020.




                                                14
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 107 of 146




                            Schedule 5-2

                         Subscription Forms




                                  1
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 108 of 146




                      SAEXPLORATION HOLDINGS, INC.

                          SUBSCRIPTION FORM
                    FOR USE BY ELIGIBLE HOLDERS OF
                      CREDIT AGREEMENT CLAIMS

                  IN CONNECTION WITH DEBTORS’
              SECOND AMENDED DISCLOSURE STATEMENT
                     DATED SEPTEMBER 15, 2020

                 SUBSCRIPTION INSTRUCTION DEADLINE

                                        AND

                    SUBSCRIPTION PAYMENT DEADLINE

The Subscription Instruction Deadline is October 19, 2020.

The Subscription Payment Deadline is October 20, 2020.

                            _______________________

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit Facility (the “New Term Loans”),
accompanied by 8,645,000 shares of New First Lien Exit Facility Equity. The
Credit Agreement Rights Offering Securities comprise $11,700,000 aggregate
principal amount of the New Term Loans, accompanied by 6,743,100 shares of New
First Lien Exit Facility Equity.

                            _______________________

You and your affiliates combined must hold at least $300,000 principal amount of
Credit Agreement Claims to be able to exercise at least one of your Subscription
Rights.

If you wish to exercise your Subscription Rights you must (i) return your
Subscription Form so that it is received by the Subscription Agent by the
Subscription Instruction Deadline, and (ii) submit your payment by wire transfer
of the aggregate Purchase Price so that it is received by the Subscription Payment
Deadline, or your subscription will not be counted and will be deemed forever
relinquished and waived.

If you are a Backstop Party, please see the special note to you in Item 6.




                                          1
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 109 of 146




 The shares of the New First Lien Exit Facility Equity are being distributed and
 issued by the Debtors without registration under the Securities Act of 1933, as
 amended (the “Securities Act”), in reliance upon the exemption provided by Section
 4(a)(2) thereof and/or Regulation D thereunder or another available exemption
 from registration under the Securities Act.

 None of the New First Lien Exit Facility Equity has been or, at the time of original
 issuance, will be registered under the Securities Act, nor any State law requiring
 registration for offer or sale of a security.

 No New First Lien Exit Facility Equity may be sold or transferred except pursuant
 to an exemption from registration under the Securities Act or the securities laws of
 any state.

 Rights Offering Securities are available only to, and any invitation, offer or
 agreement to purchase will be entered into only with Eligible Holders (as defined
 below). Any person who is not an Eligible Holder should not act or rely on this
 document or any of its contents.

 Please consult the Plan, the Disclosure Statement and the Rights Offering
 Procedures (including the Rights Offering Instructions attached thereto) for
 additional information with respect to this Subscription Form. Any terms
 capitalized but not defined herein shall have the meaning as set forth in the Plan or
 the Rights Offering Procedures.

 If you have any questions, please contact the Subscription Agent via email to
 Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).



       The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

       Prepetition Credit Agreement Lenders who validly subscribe will receive their
aggregate principal amount of the New Term Loans on the loan register of the First Lien
Exit Agent.

Item 1. Amount of Credit Agreement Claims

       I certify that I am the Prepetition Credit Agreement Lender of the Credit Agreement
Claims in the following amount (insert amount on the line below) or that I am the
authorized signatory of that Prepetition Credit Agreement Lender.

               Insert the principal amount of the Credit Agreement Claims




                                            2
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 110 of 146




Item 2. Rights Calculation. Calculate the maximum aggregate principal amount of
New Term Loans and the number of shares of New First Lien Exit Facility Equity.
The number of Credit Agreement Rights Offering Securities for which you may subscribe,
based on the amount shown above, is calculated as follows:

          BOX A                                                          BOX B


_______________________         X        $570.73        = $____________________
(Insert principal amount of                               (Maximum dollar amount of the
Credit Agreement Claims                                   New Term Loans) (Must be
from Item 1 above divided by                              denominated in round thousands;
$1,000. Do not round to the                               Round DOWN to nearest
nearest cent.)                                            thousand if the fraction is less
                                                          than one-half and UP to the
                                                          nearest thousand if the fraction is
                                                          one-half or greater)

        Each Eligible Holder is entitled to subscribe for $570.73 dollar amount of New
Term Loans and 328.9317 shares of New First Lien Exit Facility Equity per $1,000 of
principal amount of the Credit Agreement Claims, subject to the individual limits included
in the calculations in the table above. Actual shares issued will be rounded to the nearest
whole share (i.e. round DOWN to nearest share if the fraction is less than one-half and UP
to the nearest share if the fraction is one-half or greater).

       To subscribe, review and complete all items below, including Items 3, 4, 5, 6 and
7.

Item 3. Exercise Instruction. Principal Amount of New Term Loans and Purchase
Price. By filling in the above and the following blanks, you are indicating that the
undersigned Eligible Holder is interested in purchasing the principal amount of Credit
Agreement Rights Offering Securities specified in Box C (associated with the amount of
Term Loan Claims shown in Box A) at the aggregate Purchase Price shown in Box D, on
the terms and subject to the conditions set forth in the Rights Offering Procedures

          BOX C                                                            BOX D




                                             3
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 111 of 146




$_______________________         X         100.00%           = $____________________
(Insert principal amount of                                    (Dollar amount of the New
New Term Loans you wish to                                     Term Loans) (Must be
purchase in the Rights                                         denominated in round
Offering (may not exceed                                       thousands)
maximum amount shown
above in Box B)
(Must be denominated in
round thousands)

      Along with each $1,000 of principal amount of the New Term Loans, Eligible
Holders will automatically receive 328.9317 shares of New First Lien Exit Facility
Equity subject to the rounding provisions noted above.

Item 4. Eligible Holder Certification.

(This section is for all parties who wish to participate in the Rights Offering).

The undersigned is an Eligible Holder (as defined in the Rights Offering Procedures),
meaning that such holder (please check one):


☐      has reviewed the definition of accredited investor annexed hereto in Exhibit A and
       is an accredited investor within the meaning of Rule 501(a) promulgated under
       Regulation D of the Securities Act;

☐      has reviewed the definition of qualified institutional buyer annexed hereto in
       Exhibit A and is a qualified institutional buyer as defined in Rule 144A under the
       Securities Act; or

☐      has reviewed the definition of U.S. Person annexed hereto in Exhibit A and is a
       non-U.S. Person within the meaning of Regulation S under the Securities Act
       located outside the United States.


Item 5. Administrative and Registration Details.

Administrative details for the New Term Loans and registration details for the New First
Lien Exit Facility Equity will be required from all participating Eligible Holders. Further
information will be provided to Eligible Holders who participate in the Rights Offering so
that required details may be submitted, and will be sent to the Eligible Holder at the email
address listed below. Please print very clearly:




                                              4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 112 of 146




Insert email
address for
Eligible Holder:


Item 6. Payment and Delivery Instructions.

       For all Eligible Holders (except Backstop Parties), payment of the aggregate
Purchase Price shown in Box D above shall be made by Subscription Payment
Deadline by wire transfer ONLY of immediately available funds in accordance with
the wire instructions shown below.

      For Backstop Parties payment of the aggregate Purchase Price shown in Box
C above shall be made by Backstop Funding Deadline by wire transfer ONLY of
immediately available funds in accordance with the wire instructions shown below.

                              Delivery of Subscription Form

You must deliver the completed Subscription form to the Subscription Agent so that it is
received by the Subscription Agent by the Subscription Instruction Deadline:

                        Via email to: Tabulation@epiqglobal.com
                   (with a reference to “SAE Rights” in the subject line)

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).

         Wire instructions for the payment of the amount shown in Box D:

You must wire the necessary funds so they are received in the following account by the
Subscription Payment Deadline:

 Account Name:              Epiq Corporate Restructuring LLC as Subscription Agent for
                            SAExploration Holdings
 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:                 SAExploration Holdings Rights Offer


Insert YOUR wire information in the event a refund is needed:

 Account Name:



                                             5
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 113 of 146




 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:

    FOR ALL PARTIES OTHER THAN BACKSTOP PARTIES, PAYMENT MUST BE
             MADE BY THE SUBSCRIPTION PAYMENT DEADLINE.

     ELIGIBLE HOLDERS THAT ARE BACKSTOP PARTIES MUST DELIVER THE
       APPROPRIATE FUNDING NO LATER THAN THE BACKSTOP FUNDING
                              DEADLINE.


Item 7. Certification.

        The undersigned hereby certifies that (i) the undersigned is the Prepetition Credit
Agreement Lender of the Credit Agreement Claims set forth in Item 1 above (the
“Holder”), or the authorized signatory (the “Authorized Signatory”) of such holder acting
on behalf of the Holder, (ii) the Holder has reviewed a copy of the Plan, the Disclosure
Statement and the Rights Offering Procedures (including the Rights Offering Instructions
attached thereto) and (iii) the Holder is an Eligible Holder (as described in Item 4) and
understands that the exercise of the rights under the Credit Agreement Rights Offering is
subject to all the terms and conditions set forth in the Plan, the Rights Offering Procedures
and, if applicable, the Backstop Agreement.

        By completing and returning this Subscription Form, the Eligible Holder (or the
Authorized Signatory on behalf of the Holder) is committing to (i) continue to hold the
Credit Agreement Claims shown in Box A until the termination or consummation of the
Rights Offering, (ii) subscribe for the number of Credit Agreement Rights Offering
Securities shown in Box C above, (iii) pay the aggregate Purchase Price listed in Box D
above by the Subscription Payment Deadline (solely with respect to Eligible Holders that
are not Backstop Parties), (iv) vote to accept the Plan (which vote shall not be withdrawn,
changed, amended or revoked) and (v) provide its First Lien Exit Lender Documentation
to the First Lien Exit Agent on or before five (5) Business Days prior to the Effective Date.

        The Holder (or the Authorized Signatory on behalf of such Holder)
acknowledges that, by executing this Subscription Form, the Eligible Holder named
below has elected to subscribe for the number of Credit Agreement Rights Offering
Securities designated in Box C above and will be bound to pay the aggregate Purchase
Price listed in Box D above for the Credit Agreement Rights Offering Securities it has
subscribed for and that it may be liable to the Debtors to the extent of any
nonpayment.




                                              6
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 114 of 146




Date:

Name of Eligible Holder:



Signature:

Name of Signatory:

Title:

Telephone Number:

Email:


YOU MUST RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION
AGENT SO THAT IT IS RECEIVED BY THE SUBSCRIPTION INSTRUCTION
DEADLINE. IF YOU ARE NOT A BACKSTOP PARTY, YOU MUST WIRE YOUR
PAYMENT SO IT IS RECEIVED BY THE SUBSCRIPTION PAYMENT
DEADLINE.




                                  7
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 115 of 146




                                                                               EXHIBIT A

 “Accredited Investor” as defined in Rule 501 of Regulation D of the Securities Act
shall mean any person who comes within any of the following categories, at the time of
the sale of the securities to the person:

(1)    Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”),
       or any savings and loan association or other institution as defined in Section
       3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; any
       broker or dealer registered pursuant to Section 15 of the Securities Exchange Act
       of 1934, as amended; any insurance company as defined in Section 2(a)(13) of the
       Act; any investment company registered under the Investment Company Act of
       1940 or a business development company as defined in Section 2(a)(48) of that
       Act; any Small Business Investment Company licensed by the U.S. Small
       Business Administration under Section 301(c) or (d) of the Small Business
       Investment Act of 1958; any plan established and maintained by a state, its
       political subdivisions, or any agency or instrumentality of a state or its political
       subdivisions for the benefit of its employees, if such plan has total assets in excess
       of $5,000,000; any employee benefit plan within the meaning of the Employee
       Retirement Income Security Act of 1974 if the investment decision is made by a
       plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
       savings and loan association, insurance company, or registered investment
       adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or,
       if a self-directed plan, with investment decisions made solely by persons that are
       Accredited Investors;

(2)    Any private business development company as defined in Section 202(a)(22) of
       the Investment Advisers Act of 1940;

(3)    Any organization described in Section 501(c)(3) of the Internal Revenue Code,
       corporation, Massachusetts or similar business trust, or partnership, not formed
       for the specific purpose of acquiring the securities offered, with total assets in
       excess of $5,000,000;

(4)    Any director, executive officer, or general partner of the issuer of the securities
       being offered or sold, or any director, executive officer, or general partner of a
       general partner of that issuer;

(5)    Any natural person whose individual net worth, or joint net worth with that
       person’s spouse, exceeds $1,000,000;

       (i) Except as provided in clause (ii) paragraph (5), for purposes of calculating net
       worth under this paragraph (5):

              (A) The person’s primary residence shall not be included as an asset;




                                              8
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 116 of 146




              (B) Indebtedness that is secured by the person’s primary residence, up to
              the estimated fair market value of the primary residence at the time of the
              sale of securities, shall not be included as a liability (except that if the
              amount of such indebtedness outstanding at the time of sale of securities
              exceeds the amount outstanding 60 days before such time, other than as a
              result of the acquisition of the primary residence, the amount of such
              excess shall be included as a liability); and

              (C) Indebtedness that is secured by the person’s primary residence in
              excess of the estimated fair market value of the primary residence at the
              time of the sale of securities shall be included as a liability;

       (ii) Clause (i) of this paragraph (5) will not apply to any calculation of a person’s
       net worth made in connection with a purchase of securities in accordance with a
       right to purchase such securities, provided that:

              (A) Such right was held by the person on July 20, 2010;

              (B) The person qualified as an Accredited Investor on the basis of net
              worth at the time the person acquired such right; and

              (C) The person held securities of the same issuer, other than such right, on
              July 20, 2010.

(6)    Any natural person who had an individual income in excess of $200,000 in each
       of the two most recent years or joint income with that person’s spouse in excess
       of $300,000 in each of those years and has a reasonable expectation of reaching
       the same income level in the current year;

(7)    Any trust, with total assets in excess of $5,000,000, not formed for the specific
       purpose of acquiring the securities offered, whose purchase is directed by a
       sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

(8)    Any entity in which all of the equity owners are Accredited Investors.



“Qualified institutional buyer” as defined in Rule 144A under the Securities Act shall
mean:

(i)    Any of the following entities, acting for its own account or the accounts of other
       qualified institutional buyers, that in the aggregate owns and invests on a
       discretionary basis at least $100 million in securities of issuers that are not
       affiliated with the entity:

              (A) Any insurance company as defined in section 2(a)(13) of the Act;




                                              9
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 117 of 146




               (B) Any investment company registered under the Investment Company
               Act or any business development company as defined in section 2(a)(48)
               of that Act;

               (C) Any Small Business Investment Company licensed by the U.S. Small
               Business Administration under section 301(c) or (d) of the Small Business
               Investment Act of 1958;

               (D) Any plan established and maintained by a state, its political
               subdivisions, or any agency or instrumentality of a state or its political
               subdivisions, for the benefit of its employees;

               (E) Any employee benefit plan within the meaning of title I of the
               Employee Retirement Income Security Act of 1974;

               (F) Any trust fund whose trustee is a bank or trust company and whose
               participants are exclusively plans of the types identified in paragraph
               (a)(1)(i) (D) or (E) of this section, except trust funds that include as
               participants individual retirement accounts or H.R. 10 plans.

               (G) Any business development company as defined in section 202(a)(22)
               of the Investment Advisers Act of 1940;

               (H) Any organization described in section 501(c)(3) of the Internal
               Revenue Code, corporation (other than a bank as defined in section 3(a)(2)
               of the Act or a savings and loan association or other institution referenced
               in section 3(a)(5)(A) of the Act or a foreign bank or savings and loan
               association or equivalent institution), partnership, or Massachusetts or
               similar business trust; and

               (I) Any investment adviser registered under the Investment Advisers Act.

(ii)    Any dealer registered pursuant to section 15 of the Exchange Act, acting for its
        own account or the accounts of other qualified institutional buyers, that in the
        aggregate owns and invests on a discretionary basis at least $10 million of
        securities of issuers that are not affiliated with the dealer, Provided, That
        securities constituting the whole or a part of an unsold allotment to or subscription
        by a dealer as a participant in a public offering shall not be deemed to be owned
        by such dealer;

(iii)   Any dealer registered pursuant to section 15 of the Exchange Act acting in a
        riskless principal transaction on behalf of a qualified institutional buyer;




                                             10
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 118 of 146




(iv)    Any investment company registered under the Investment Company Act, acting
        for its own account or for the accounts of other qualified institutional buyers, that
        is part of a family of investment companies which own in the aggregate at least
        $100 million in securities of issuers, other than issuers that are affiliated with the
        investment company or are part of such family of investment companies. Family
        of investment companies means any two or more investment companies registered
        under the Investment Company Act, except for a unit investment trust whose
        assets consist solely of shares of one or more registered investment companies,
        that have the same investment adviser (or, in the case of unit investment trusts, the
        same depositor), Provided That, for purposes of this section:

               (A) Each series of a series company (as defined in Rule 18f-2 under the
               Investment Company Act [17 CFR 270.18f-2]) shall be deemed to be a
               separate investment company; and

               (B) Investment companies shall be deemed to have the same adviser (or
               depositor) if their advisers (or depositors) are majority-owned subsidiaries
               of the same parent, or if one investment company's adviser (or depositor)
               is a majority-owned subsidiary of the other investment company's adviser
               (or depositor);

(v)     Any entity, all of the equity owners of which are qualified institutional buyers,
        acting for its own account or the accounts of other qualified institutional buyers;
        and

(vi)    Any bank as defined in section 3(a)(2) of the Act, any savings and loan
        association or other institution as referenced in section 3(a)(5)(A) of the Act, or
        any foreign bank or savings and loan association or equivalent institution, acting
        for its own account or the accounts of other qualified institutional buyers, that in
        the aggregate owns and invests on a discretionary basis at least $100 million in
        securities of issuers that are not affiliated with it and that has an audited net worth
        of at least $25 million as demonstrated in its latest annual financial statements, as
        of a date not more than 16 months preceding the date of sale under the Rule in the
        case of a U.S. bank or savings and loan association, and not more than 18 months
        preceding such date of sale for a foreign bank or savings and loan association or
        equivalent institution.


“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act shall
mean:

(i)     Any natural person resident in the United States;

(ii)    Any partnership or corporation organized or incorporated under the laws of the
        United States;

(iii)   Any estate of which any executor or administrator is a U.S. person;


                                              11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 119 of 146




(iv)     Any trust of which any trustee is a U.S. person;

(v)      Any agency or branch of a foreign entity located in the United States;

(vi)     Any non-discretionary account or similar account (other than an estate or trust)
         held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(vii)    Any discretionary account or similar account (other than an estate or trust) held
         by a dealer or other fiduciary organized, incorporated, or (if an individual)
         resident in the United States; and

(viii)   Any partnership or corporation if:

                 (A) Organized or incorporated under the laws of any foreign jurisdiction;
                 and

                 (B) Formed by a U.S. person principally for the purpose of investing in
                 securities not registered under the Securities Act, unless it is organized or
                 incorporated, and owned, by Accredited Investors who are not natural
                 persons, estates or trusts.

For purposes of Rule 902 of Regulation S under the Securities Act, the following are not
“U.S. persons”:

(i)      Any discretionary account or similar account (other than an estate or trust) held
         for the benefit or account of a non-U.S. person by a dealer or other professional
         fiduciary organized, incorporated, or (if an individual) resident in the United
         States;

(ii)     Any estate of which any professional fiduciary acting as executor or administrator
         is a U.S. person if:

                 (A) An executor or administrator of the estate who is not a U.S. person has
                 sole or shared investment discretion with respect to the assets of the estate;
                 and

                 (B) The estate is governed by foreign law;

(iii)    Any trust of which any professional fiduciary acting as trustee is a U.S. person, if
         a trustee who is not a U.S. person has sole or shared investment discretion with
         respect to the trust assets, and no beneficiary of the trust (and no settlor if the trust
         is revocable) is a U.S. person;

(iv)     An employee benefit plan established and administered in accordance with the
         law of a country other than the United States and customary practices and
         documentation of such country;


                                                12
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 120 of 146




(v)    Any agency or branch of a U.S. person located outside the United States if:

               (A) The agency or branch operates for valid business reasons; and

               (B) The agency or branch is engaged in the business of insurance or
               banking and is subject to substantive insurance or banking regulation,
               respectively, in the jurisdiction where located; and

(vi) The International Monetary Fund, the International Bank for Reconstruction and
       Development, the Inter-American Development Bank, the Asian Development
       Bank, the African Development Bank, the United Nations, and their agencies,
       affiliates and pension plans, and any other similar international organizations,
       their agencies, affiliates and pension plans.




                                            13
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 121 of 146




                      SAEXPLORATION HOLDINGS, INC.

                       SUBSCRIPTION FORM
                 FOR USE BY ELIGIBLE HOLDERS OF
             CLAIMS UNDER THE PREPETITION TERM LOAN

                  IN CONNECTION WITH DEBTORS’
              SECOND AMENDED DISCLOSURE STATEMENT
                     DATED SEPTEMBER 15, 2020

                 SUBSCRIPTION INSTRUCTION DEADLINE

                                        AND

                    SUBSCRIPTION PAYMENT DEADLINE

The Subscription Instruction Deadline is October 19, 2020.

The Subscription Payment Deadline is October 20, 2020.

                            _______________________

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit Facility (the “New Term Loans”),
accompanied by 8,645,000 shares of New First Lien Exit Facility Equity. The Term
Lender Rights Offering Securities comprise $1,875,000 aggregate principal amount
of the New Term Loans, accompanied by 1,080,625 shares of New First Lien Exit
Facility Equity.

                            _______________________

You and your affiliates combined must hold at least $1,000,000 principal amount
of Term Loan Claims to be able to exercise at least one of your Subscription Rights.

If you wish to exercise your Subscription Rights you must (i) return your
Subscription Form so that it is received by the Subscription Agent by the
Subscription Instruction Deadline, and (ii) submit your payment by wire transfer
of the aggregate Purchase Price so that it is received by the Subscription Payment
Deadline, or your subscription will not be counted and will be deemed forever
relinquished and waived.

If you are a Backstop Party, please see the special note to you in Item 6.

The shares of the New First Lien Exit Facility Equity are being distributed and
issued by the Debtors without registration under the Securities Act of 1933, as


                                          1
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 122 of 146




 amended (the “Securities Act”), in reliance upon the exemption provided by Section
 4(a)(2) thereof and/or Regulation D thereunder or another available exemption
 from registration under the Securities Act.

 None of the New First Lien Exit Facility Equity has been or, at the time of original
 issuance, will be registered under the Securities Act, nor any State law requiring
 registration for offer or sale of a security.

 No New First Lien Exit Facility Equity may be sold or transferred except pursuant
 to an exemption from registration under the Securities Act or the securities laws of
 any state.

 Rights Offering Securities are available only to, and any invitation, offer or
 agreement to purchase will be entered into only with Eligible Holders (as defined
 below). Any person who is not an Eligible Holder should not act or rely on this
 document or any of its contents.

 Please consult the Plan, the Disclosure Statement and the Rights Offering
 Procedures (including the Rights Offering Instructions attached thereto) for
 additional information with respect to this Subscription Form. Any terms
 capitalized but not defined herein shall have the meaning as set forth in the Plan or
 the Rights Offering Procedures.

 If you have any questions, please contact the Subscription Agent via email to
 Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).



       The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

       Prepetition Term Loan Lenders who validly subscribe will receive their aggregate
principal amount of the New Term Loans on the loan register of the First Lien Exit Agent.

Item 1. Amount of Term Loan Claims

        I certify that I am the Prepetition Term Loan Lender of the Term Loan Claims in
the following amount (insert amount on the line below) or that I am the authorized
signatory of that Prepetition Term Loan Lender.

                  Insert the principal amount of the Term Loan Claims




                                            2
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 123 of 146




Item 2. Rights Calculation. Calculate the maximum aggregate principal amount of
New Term Loans and the number of shares of New First Lien Exit Facility Equity.
The number of Term Loan Rights Offering Securities for which you may subscribe, based
on the amount shown above, is calculated as follows:

          BOX A                                                          BOX B


_______________________         X        $64.66         = $____________________
(Insert principal amount of                               (Maximum dollar amount of the
Term Loan Claims from Item                                New Term Loans) (Must be
1 above divided by $1,000.                                denominated in round thousands;
Do not round to the nearest                               Round DOWN to nearest
cent.)                                                    thousand if the fraction is less
                                                          than one-half and UP to the
                                                          nearest thousand if the fraction is
                                                          one-half or greater)

        Each Eligible Holder is entitled to subscribe for $64.66 dollar amount of New Term
Loans and 37.2629 shares of New First Lien Exit Facility Equity per $1,000 of principal
amount of the Term Loan Claims, subject to the individual limits included in the
calculations in the table above. Actual shares issued will be rounded to the nearest whole
share (i.e. round DOWN to nearest share if the fraction is less than one-half and UP to the
nearest share if the fraction is one-half or greater).

       To subscribe, review and complete all items below, including Items 3, 4, 5, 6 and
7.

Item 3. Exercise Instruction. Principal Amount of New Term Loans and Purchase
Price. By filling in the above and the following blanks, you are indicating that the
undersigned Eligible Holder is interested in purchasing the principal amount of Term Loan
Rights Offering Securities specified in Box C (associated with the amount of Term Loan
Claims shown in Box A) at the aggregate Purchase Price shown in Box D, on the terms
and subject to the conditions set forth in the Rights Offering Procedures.

          BOX C                                                            BOX D


$______________________         X         100.00%          = $____________________
(Insert principal amount of                                  (Dollar amount of the New
New Term Loans you wish to                                   Term Loans) (Must be
purchase in the Rights                                       denominated in round
Offering (may not exceed                                     thousands)
maximum amount shown
above in Box B)



                                             3
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 124 of 146




(Must be denominated in
round thousands)




      Along with each $1,000 of principal amount of the New Term Loans, Eligible
Holders will automatically receive 37.2629 shares of New First Lien Exit Facility
Equity subject to the rounding provisions noted above.

Item 4. Eligible Holder Certification.

(This section is for all parties who wish to participate in the Rights Offering).

The undersigned is an Eligible Holder (as defined in the Rights Offering Procedures),
meaning that such holder (please check one):


☐      has reviewed the definition of accredited investor annexed hereto in Exhibit A and
       is an accredited investor within the meaning of Rule 501(a) promulgated under
       Regulation D of the Securities Act;

☐      has reviewed the definition of qualified institutional buyer annexed hereto in
       Exhibit A and is a qualified institutional buyer as defined in Rule 144A under the
       Securities Act; or

☐      has reviewed the definition of U.S. Person annexed hereto in Exhibit A and is a
       non-U.S. Person within the meaning of Regulation S under the Securities Act
       located outside the United States.


Item 5. Administrative and Registration Details.

Administrative details for the New Term Loans and registration details for the New First
Lien Exit Facility Equity will be required from all participating Eligible Holders. Further
information will be provided to Eligible Holders who participate in the Rights Offering so
that required details may be submitted, and will be sent to the Eligible Holder at the email
address listed below. Please print very clearly:

Insert email
address for
Eligible Holder:


Item 6. Payment and Delivery Instructions.


                                              4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 125 of 146




       For all Eligible Holders (except Backstop Parties), payment of the aggregate
Purchase Price shown in Box D above shall be made by Subscription Payment
Deadline by wire transfer ONLY of immediately available funds in accordance with
the wire instructions shown below.

      For Backstop Parties payment of the aggregate Purchase Price shown in Box
C above shall be made by Backstop Funding Deadline by wire transfer ONLY of
immediately available funds in accordance with the wire instructions shown below.

                            Delivery of Subscription Form

You must deliver the completed Subscription form to the Subscription Agent so that it is
received by the Subscription Agent by the Subscription Instruction Deadline:

                      Via email to: Tabulation@epiqglobal.com
                 (with a reference to “SAE Rights” in the subject line)

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).

         Wire instructions for the payment of the amount shown in Box D:

You must wire the necessary funds so they are received in the following account by the
Subscription Payment Deadline:

 Account Name:            Epiq Corporate Restructuring LLC as Subscription Agent for
                          SAExploration Holdings
 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:               SAExploration Holdings Rights Offer


Insert YOUR wire information in the event a refund is needed:

 Account Name:
 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:


                                            5
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 126 of 146




      FOR ALL PARTIES OTHER THAN BACKSTOP PARTIES, PAYMENT
       MUST BE MADE BY THE SUBSCRIPTION PAYMENT DEADLINE.

          ELIGIBLE HOLDERS THAT ARE BACKSTOP PARTIES MUST
         DELIVER THE APPROPRIATE FUNDING NO LATER THAN THE
                     BACKSTOP FUNDING DEADLINE.


Item 7. Certification.

        The undersigned hereby certifies that (i) the undersigned is the Prepetition Term
Loan Lender of the Term Loan Claims set forth in Item 1 above (the “Holder”), or the
authorized signatory (the “Authorized Signatory”) of such holder acting on behalf of the
Holder, (ii) the Holder has reviewed a copy of the Plan, the Disclosure Statement and the
Rights Offering Procedures (including the Rights Offering Instructions attached thereto)
and (iii) the Holder is an Eligible Holder (as described in Item 4) and understands that the
exercise of the rights under the Term Loan Rights Offering is subject to all the terms and
conditions set forth in the Plan, the Rights Offering Procedures and, if applicable, the
Backstop Agreement.

       By completing and returning this Subscription Form, the Eligible Holder (or the
Authorized Signatory on behalf of the Holder) is committing to (i) continue to hold the
Term Loan Claims shown in Box A until the termination or consummation of the Rights
Offering, (ii) subscribe for the number of Term Loan Rights Offering Securities shown in
Box C above, (iii) pay the aggregate Purchase Price listed in Box D above by the
Subscription Payment Deadline (solely with respect to Eligible Holders that are not
Backstop Parties), (iv) vote to accept the Plan (which vote shall not be withdrawn, changed,
amended or revoked) and (v) provide its First Lien Exit Lender Documentation to the First
Lien Exit Agent on or before five (5) Business Days prior to the Effective Date.

       The Holder (or the Authorized Signatory on behalf of such Holder)
acknowledges that, by executing this Subscription Form, the Eligible Holder named
below has elected to subscribe for the number of Term Loan Rights Offering
Securities designated in Box C above and will be bound to pay the aggregate Purchase
Price listed in Box D above for the Term Loan Rights Offering Securities it has
subscribed for and that it may be liable to the Debtors to the extent of any
nonpayment.




                                             6
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 127 of 146




Date:

Name of Eligible Holder:



Signature:

Name of Signatory:

Title:

Telephone Number:

Email:


YOU MUST RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION
AGENT SO THAT IT IS RECEIVED BY THE SUBSCRIPTION INSTRUCTION
DEADLINE. IF YOU ARE NOT A BACKSTOP PARTY, YOU MUST WIRE YOUR
PAYMENT SO IT IS RECEIVED BY THE SUBSCRIPTION PAYMENT
DEADLINE.




                                  7
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 128 of 146




                                                                               EXHIBIT A

 “Accredited Investor” as defined in Rule 501 of Regulation D of the Securities Act
shall mean any person who comes within any of the following categories, at the time of
the sale of the securities to the person:

(1)    Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”),
       or any savings and loan association or other institution as defined in Section
       3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; any
       broker or dealer registered pursuant to Section 15 of the Securities Exchange Act
       of 1934, as amended; any insurance company as defined in Section 2(a)(13) of the
       Act; any investment company registered under the Investment Company Act of
       1940 or a business development company as defined in Section 2(a)(48) of that
       Act; any Small Business Investment Company licensed by the U.S. Small
       Business Administration under Section 301(c) or (d) of the Small Business
       Investment Act of 1958; any plan established and maintained by a state, its
       political subdivisions, or any agency or instrumentality of a state or its political
       subdivisions for the benefit of its employees, if such plan has total assets in excess
       of $5,000,000; any employee benefit plan within the meaning of the Employee
       Retirement Income Security Act of 1974 if the investment decision is made by a
       plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
       savings and loan association, insurance company, or registered investment
       adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or,
       if a self-directed plan, with investment decisions made solely by persons that are
       Accredited Investors;

(2)    Any private business development company as defined in Section 202(a)(22) of
       the Investment Advisers Act of 1940;

(3)    Any organization described in Section 501(c)(3) of the Internal Revenue Code,
       corporation, Massachusetts or similar business trust, or partnership, not formed
       for the specific purpose of acquiring the securities offered, with total assets in
       excess of $5,000,000;

(4)    Any director, executive officer, or general partner of the issuer of the securities
       being offered or sold, or any director, executive officer, or general partner of a
       general partner of that issuer;

(5)    Any natural person whose individual net worth, or joint net worth with that
       person’s spouse, exceeds $1,000,000;

       (i) Except as provided in clause (ii) paragraph (5), for purposes of calculating net
       worth under this paragraph (5):

              (A) The person’s primary residence shall not be included as an asset;




                                              8
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 129 of 146




              (B) Indebtedness that is secured by the person’s primary residence, up to
              the estimated fair market value of the primary residence at the time of the
              sale of securities, shall not be included as a liability (except that if the
              amount of such indebtedness outstanding at the time of sale of securities
              exceeds the amount outstanding 60 days before such time, other than as a
              result of the acquisition of the primary residence, the amount of such
              excess shall be included as a liability); and

              (C) Indebtedness that is secured by the person’s primary residence in
              excess of the estimated fair market value of the primary residence at the
              time of the sale of securities shall be included as a liability;

       (ii) Clause (i) of this paragraph (5) will not apply to any calculation of a person’s
       net worth made in connection with a purchase of securities in accordance with a
       right to purchase such securities, provided that:

              (A) Such right was held by the person on July 20, 2010;

              (B) The person qualified as an Accredited Investor on the basis of net
              worth at the time the person acquired such right; and

              (C) The person held securities of the same issuer, other than such right, on
              July 20, 2010.

(6)    Any natural person who had an individual income in excess of $200,000 in each
       of the two most recent years or joint income with that person’s spouse in excess
       of $300,000 in each of those years and has a reasonable expectation of reaching
       the same income level in the current year;

(7)    Any trust, with total assets in excess of $5,000,000, not formed for the specific
       purpose of acquiring the securities offered, whose purchase is directed by a
       sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

(8)    Any entity in which all of the equity owners are Accredited Investors.



“Qualified institutional buyer” as defined in Rule 144A under the Securities Act shall
mean:

(i)    Any of the following entities, acting for its own account or the accounts of other
       qualified institutional buyers, that in the aggregate owns and invests on a
       discretionary basis at least $100 million in securities of issuers that are not
       affiliated with the entity:

              (A) Any insurance company as defined in section 2(a)(13) of the Act;




                                              9
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 130 of 146




               (B) Any investment company registered under the Investment Company
               Act or any business development company as defined in section 2(a)(48)
               of that Act;

               (C) Any Small Business Investment Company licensed by the U.S. Small
               Business Administration under section 301(c) or (d) of the Small Business
               Investment Act of 1958;

               (D) Any plan established and maintained by a state, its political
               subdivisions, or any agency or instrumentality of a state or its political
               subdivisions, for the benefit of its employees;

               (E) Any employee benefit plan within the meaning of title I of the
               Employee Retirement Income Security Act of 1974;

               (F) Any trust fund whose trustee is a bank or trust company and whose
               participants are exclusively plans of the types identified in paragraph
               (a)(1)(i) (D) or (E) of this section, except trust funds that include as
               participants individual retirement accounts or H.R. 10 plans.

               (G) Any business development company as defined in section 202(a)(22)
               of the Investment Advisers Act of 1940;

               (H) Any organization described in section 501(c)(3) of the Internal
               Revenue Code, corporation (other than a bank as defined in section 3(a)(2)
               of the Act or a savings and loan association or other institution referenced
               in section 3(a)(5)(A) of the Act or a foreign bank or savings and loan
               association or equivalent institution), partnership, or Massachusetts or
               similar business trust; and

               (I) Any investment adviser registered under the Investment Advisers Act.

(ii)    Any dealer registered pursuant to section 15 of the Exchange Act, acting for its
        own account or the accounts of other qualified institutional buyers, that in the
        aggregate owns and invests on a discretionary basis at least $10 million of
        securities of issuers that are not affiliated with the dealer, Provided, That
        securities constituting the whole or a part of an unsold allotment to or subscription
        by a dealer as a participant in a public offering shall not be deemed to be owned
        by such dealer;

(iii)   Any dealer registered pursuant to section 15 of the Exchange Act acting in a
        riskless principal transaction on behalf of a qualified institutional buyer;




                                             10
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 131 of 146




(iv)    Any investment company registered under the Investment Company Act, acting
        for its own account or for the accounts of other qualified institutional buyers, that
        is part of a family of investment companies which own in the aggregate at least
        $100 million in securities of issuers, other than issuers that are affiliated with the
        investment company or are part of such family of investment companies. Family
        of investment companies means any two or more investment companies registered
        under the Investment Company Act, except for a unit investment trust whose
        assets consist solely of shares of one or more registered investment companies,
        that have the same investment adviser (or, in the case of unit investment trusts, the
        same depositor), Provided That, for purposes of this section:

               (A) Each series of a series company (as defined in Rule 18f-2 under the
               Investment Company Act [17 CFR 270.18f-2]) shall be deemed to be a
               separate investment company; and

               (B) Investment companies shall be deemed to have the same adviser (or
               depositor) if their advisers (or depositors) are majority-owned subsidiaries
               of the same parent, or if one investment company's adviser (or depositor)
               is a majority-owned subsidiary of the other investment company's adviser
               (or depositor);

(v)     Any entity, all of the equity owners of which are qualified institutional buyers,
        acting for its own account or the accounts of other qualified institutional buyers;
        and

(vi)    Any bank as defined in section 3(a)(2) of the Act, any savings and loan
        association or other institution as referenced in section 3(a)(5)(A) of the Act, or
        any foreign bank or savings and loan association or equivalent institution, acting
        for its own account or the accounts of other qualified institutional buyers, that in
        the aggregate owns and invests on a discretionary basis at least $100 million in
        securities of issuers that are not affiliated with it and that has an audited net worth
        of at least $25 million as demonstrated in its latest annual financial statements, as
        of a date not more than 16 months preceding the date of sale under the Rule in the
        case of a U.S. bank or savings and loan association, and not more than 18 months
        preceding such date of sale for a foreign bank or savings and loan association or
        equivalent institution.


“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act shall
mean:

(i)     Any natural person resident in the United States;

(ii)    Any partnership or corporation organized or incorporated under the laws of the
        United States;

(iii)   Any estate of which any executor or administrator is a U.S. person;


                                              11
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 132 of 146




(iv)     Any trust of which any trustee is a U.S. person;

(v)      Any agency or branch of a foreign entity located in the United States;

(vi)     Any non-discretionary account or similar account (other than an estate or trust)
         held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(vii)    Any discretionary account or similar account (other than an estate or trust) held
         by a dealer or other fiduciary organized, incorporated, or (if an individual)
         resident in the United States; and

(viii)   Any partnership or corporation if:

                 (A) Organized or incorporated under the laws of any foreign jurisdiction;
                 and

                 (B) Formed by a U.S. person principally for the purpose of investing in
                 securities not registered under the Securities Act, unless it is organized or
                 incorporated, and owned, by Accredited Investors who are not natural
                 persons, estates or trusts.

For purposes of Rule 902 of Regulation S under the Securities Act, the following are not
“U.S. persons”:

(i)      Any discretionary account or similar account (other than an estate or trust) held
         for the benefit or account of a non-U.S. person by a dealer or other professional
         fiduciary organized, incorporated, or (if an individual) resident in the United
         States;

(ii)     Any estate of which any professional fiduciary acting as executor or administrator
         is a U.S. person if:

                 (A) An executor or administrator of the estate who is not a U.S. person has
                 sole or shared investment discretion with respect to the assets of the estate;
                 and

                 (B) The estate is governed by foreign law;

(iii)    Any trust of which any professional fiduciary acting as trustee is a U.S. person, if
         a trustee who is not a U.S. person has sole or shared investment discretion with
         respect to the trust assets, and no beneficiary of the trust (and no settlor if the trust
         is revocable) is a U.S. person;

(iv)     An employee benefit plan established and administered in accordance with the
         law of a country other than the United States and customary practices and
         documentation of such country;


                                                12
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 133 of 146




(v)    Any agency or branch of a U.S. person located outside the United States if:

               (A) The agency or branch operates for valid business reasons; and

               (B) The agency or branch is engaged in the business of insurance or
               banking and is subject to substantive insurance or banking regulation,
               respectively, in the jurisdiction where located; and

(vi) The International Monetary Fund, the International Bank for Reconstruction and
       Development, the Inter-American Development Bank, the Asian Development
       Bank, the African Development Bank, the United Nations, and their agencies,
       affiliates and pension plans, and any other similar international organizations,
       their agencies, affiliates and pension plans.




                                            13
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 134 of 146




                      SAEXPLORATION HOLDINGS, INC.

                          SUBSCRIPTION FORM
                    FOR USE BY ELIGIBLE HOLDERS OF
                      CONVERTIBLE NOTES CLAIMS

                  IN CONNECTION WITH DEBTORS’
              SECOND AMENDED DISCLOSURE STATEMENT
                     DATED SEPTEMBER 15, 2020

                 SUBSCRIPTION INSTRUCTION DEADLINE

                                        AND

                    SUBSCRIPTION PAYMENT DEADLINE

The Subscription Instruction Deadline is October 19, 2020.

The Subscription Payment Deadline is October 20, 2020.

                            _______________________

The Rights Offering Securities comprise $15,000,000 aggregate principal amount
of term loans under the First Lien Exit Facility (the “New Term Loans”),
accompanied by 8,645,000 shares of New First Lien Exit Facility Equity. The
Noteholder Rights Offering Securities comprise $1,425,000 aggregate principal
amount of the New Term Loans, accompanied by 821,275 shares of New First Lien
Exit Facility Equity.

                            _______________________

You and your affiliates combined must hold at least $1,000,000 principal amount
of Convertible Notes Claims to be able to exercise at least one of your Subscription
Rights.

If you wish to exercise your Subscription Rights you must (i) return your
Subscription Form so that it is received by the Subscription Agent by the
Subscription Instruction Deadline, and (ii) submit your payment by wire transfer
of the aggregate Purchase Price so that it is received by the Subscription Payment
Deadline, or your subscription will not be counted and will be deemed forever
relinquished and waived.

If you are a Backstop Party, please see the special note to you in Item 6.




                                          1
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 135 of 146




 The shares of the New First Lien Exit Facility Equity are being distributed and
 issued by the Debtors without registration under the Securities Act of 1933, as
 amended (the “Securities Act”), in reliance upon the exemption provided by Section
 4(a)(2) thereof and/or Regulation D thereunder or another available exemption
 from registration under the Securities Act.

 None of the New First Lien Exit Facility Equity has been or, at the time of original
 issuance, will be registered under the Securities Act, nor any State law requiring
 registration for offer or sale of a security.

 No New First Lien Exit Facility Equity may be sold or transferred except pursuant
 to an exemption from registration under the Securities Act or the securities laws of
 any state.

 Rights Offering Securities are available only to, and any invitation, offer or
 agreement to purchase will be entered into only with Eligible Holders (as defined
 below). Any person who is not an Eligible Holder should not act or rely on this
 document or any of its contents.

 Please consult the Plan, the Disclosure Statement and the Rights Offering
 Procedures (including the Rights Offering Instructions attached thereto) for
 additional information with respect to this Subscription Form. Any terms
 capitalized but not defined herein shall have the meaning as set forth in the Plan or
 the Rights Offering Procedures.

 If you have any questions, please contact the Subscription Agent via email to
 Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).



       The New First Lien Exit Facility Equity will be issued directly to the Eligible
Holders in book-entry form on the books of the transfer agent.

       Convertible Noteholders who validly subscribe will receive their aggregate
principal amount of the New Term Loans on the loan register of the First Lien Exit Agent.

Item 1. Amount of Convertible Notes Claims

        I certify that I am the Convertible Noteholder of the Convertible Notes Claims in
the following amount (insert amount on the line below) or that I am the authorized
signatory of that Convertible Noteholder.

              Insert the principal amount of the Convertible Notes Claims




                                            2
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 136 of 146




Item 2. Rights Calculation. Calculate the maximum aggregate principal amount of
New Term Loans and the number of shares of New First Lien Exit Facility Equity.
The number of Noteholder Offering Securities for which you may subscribe, based on the
amount shown above, is calculated as follows:

          BOX A                                                          BOX B


_______________________         X        $23.75         = $____________________
(Insert principal amount of                               (Maximum dollar amount of the
Convertible Notes Claims                                  New Term Loans) (Must be
from Item 1 above divided by                              denominated in round thousands;
$1,000. Do not round to the                               Round DOWN to nearest
nearest cent.)                                            thousand if the fraction is less
                                                          than one-half and UP to the
                                                          nearest thousand if the fraction is
                                                          one-half or greater)

        Each Eligible Holder is entitled to subscribe for $23.75 dollar amount of New Term
Loans and 13.6879 shares of New First Lien Exit Facility Equity per $1,000 of principal
amount of the Convertible Notes Claims, subject to the individual limits included in the
calculations in the table above. Actual shares issued will be rounded to the nearest whole
share (i.e. round DOWN to nearest share if the fraction is less than one-half and UP to the
nearest share if the fraction is one-half or greater).

       To subscribe, review and complete all items below, including Items 3, 4, 5, 6 and
7.

Item 3. Exercise Instruction. Principal Amount of New Term Loans and Purchase
Price. By filling in the above and the following blanks, you are indicating that the
undersigned Eligible Holder is interested in purchasing the principal amount of Noteholder
Rights Offering Securities specified in Box C (associated with the amount of Term Loan
Claims shown in Box A) at the aggregate Purchase Price shown in Box D, on the terms
and subject to the conditions set forth in the Rights Offering Procedures

          BOX C                                                            BOX D


$______________________         X         100.00%          = $____________________
(Insert principal amount of                                  (Dollar amount of the New
New Term Loans you wish to                                   Term Loans) (Must be
purchase in the Rights                                       denominated in round
Offering (may not exceed                                     thousands)
maximum amount shown


                                             3
 Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 137 of 146




above in Box B)
(Must be denominated in
round thousands)




      Along with each $1,000 of principal amount of the New Term Loans, Eligible
Holders will automatically receive 13.6879 shares of New First Lien Exit Facility
Equity subject to the rounding provisions noted above.

Item 4. Eligible Holder Certification.

(This section is for all parties who wish to participate in the Rights Offering).

The undersigned is an Eligible Holder (as defined in the Rights Offering Procedures),
meaning that such holder (please check one):


☐      has reviewed the definition of accredited investor annexed hereto in Exhibit A and
       is an accredited investor within the meaning of Rule 501(a) promulgated under
       Regulation D of the Securities Act;

☐      has reviewed the definition of qualified institutional buyer annexed hereto in
       Exhibit A and is a qualified institutional buyer as defined in Rule 144A under the
       Securities Act; or

☐      has reviewed the definition of U.S. Person annexed hereto in Exhibit A and is a
       non-U.S. Person within the meaning of Regulation S under the Securities Act
       located outside the United States.


Item 5. Administrative and Registration Details.

Administrative details for the New Term Loans and registration details for the New First
Lien Exit Facility Equity will be required from all participating Eligible Holders. Further
information will be provided to Eligible Holders who participate in the Rights Offering so
that required details may be submitted, and will be sent to the Eligible Holder at the email
address listed below. Please print very clearly:

Insert email
address for
Eligible Holder:


Item 6. Payment and Delivery Instructions.


                                              4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 138 of 146




       For all Eligible Holders (except Backstop Parties), payment of the aggregate
Purchase Price shown in Box D above shall be made by Subscription Payment
Deadline by wire transfer ONLY of immediately available funds in accordance with
the wire instructions shown below.

      For Backstop Parties payment of the aggregate Purchase Price shown in Box
C above shall be made by Backstop Funding Deadline by wire transfer ONLY of
immediately available funds in accordance with the wire instructions shown below.

                            Delivery of Subscription Form

You must deliver the completed Subscription form to the Subscription Agent so that it is
received by the Subscription Agent by the Subscription Instruction Deadline:

                      Via email to: Tabulation@epiqglobal.com
                 (with a reference to “SAE Rights” in the subject line)

If you have any questions, please contact the Subscription Agent via email to
Tabulation@epiqglobal.com (with a reference to “SAE Rights” in the subject line).

         Wire instructions for the payment of the amount shown in Box D:

You must wire the necessary funds so they are received in the following account by the
Subscription Payment Deadline:

 Account Name:            Epiq Corporate Restructuring LLC as Subscription Agent for
                          SAExploration Holdings
 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:               SAExploration Holdings Rights Offer


Insert YOUR wire information in the event a refund is needed:

 Account Name:
 Bank Account No.:
 ABA/Routing No.:
 Bank Name:
 Bank Address:
 Reference:


                                            5
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 139 of 146




    FOR ALL PARTIES OTHER THAN BACKSTOP PARTIES, PAYMENT MUST BE
             MADE BY THE SUBSCRIPTION PAYMENT DEADLINE.

     ELIGIBLE HOLDERS THAT ARE BACKSTOP PARTIES MUST DELIVER THE
       APPROPRIATE FUNDING NO LATER THAN THE BACKSTOP FUNDING
                              DEADLINE.


Item 7. Certification.

        The undersigned hereby certifies that (i) the undersigned is the Convertible
Noteholder of the Convertible Notes Claims set forth in Item 1 above (the “Holder”), or
the authorized signatory (the “Authorized Signatory”) of such holder acting on behalf of
the Holder, (ii) the Holder has reviewed a copy of the Plan, the Disclosure Statement and
the Rights Offering Procedures (including the Rights Offering Instructions attached
thereto) and (iii) the Holder is an Eligible Holder (as described in Item 4) and understands
that the exercise of the rights under the Noteholder Rights Offering is subject to all the
terms and conditions set forth in the Plan, the Rights Offering Procedures and, if applicable,
the Backstop Agreement.

       By completing and returning this Subscription Form, the Eligible Holder (or the
Authorized Signatory on behalf of the Holder) is committing to (i) continue to hold the
Convertible Notes Claims shown in Box A until the termination or consummation of the
Rights Offering, (ii) subscribe for the number of Noteholder Rights Offering Securities
shown in Box C above, (iii) pay the aggregate Purchase Price listed in Box D above by the
Subscription Payment Deadline (solely with respect to Eligible Holders that are not
Backstop Parties), (iv) vote to accept the Plan (which vote shall not be withdrawn, changed,
amended or revoked) and (v) provide its First Lien Exit Lender Documentation to the First
Lien Exit Agent on or before five (5) Business Days prior to the Effective Date.

       The Holder (or the Authorized Signatory on behalf of such Holder)
acknowledges that, by executing this Subscription Form, the Eligible Holder named
below has elected to subscribe for the number of Noteholder Rights Offering
Securities designated in Box C above and will be bound to pay the aggregate Purchase
Price listed in Box D above for the Noteholder Rights Offering Securities it has
subscribed for and that it may be liable to the Debtors to the extent of any
nonpayment.




                                              6
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 140 of 146




Date:

Name of Eligible Holder:



Signature:

Name of Signatory:

Title:

Telephone Number:

Email:


YOU MUST RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION
AGENT SO THAT IT IS RECEIVED BY THE SUBSCRIPTION INSTRUCTION
DEADLINE. IF YOU ARE NOT A BACKSTOP PARTY, YOU MUST WIRE YOUR
PAYMENT SO IT IS RECEIVED BY THE SUBSCRIPTION PAYMENT
DEADLINE.




                                  7
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 141 of 146




                                                                               EXHIBIT A

 “Accredited Investor” as defined in Rule 501 of Regulation D of the Securities Act
shall mean any person who comes within any of the following categories, at the time of
the sale of the securities to the person:

(1)    Any bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”),
       or any savings and loan association or other institution as defined in Section
       3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; any
       broker or dealer registered pursuant to Section 15 of the Securities Exchange Act
       of 1934, as amended; any insurance company as defined in Section 2(a)(13) of the
       Act; any investment company registered under the Investment Company Act of
       1940 or a business development company as defined in Section 2(a)(48) of that
       Act; any Small Business Investment Company licensed by the U.S. Small
       Business Administration under Section 301(c) or (d) of the Small Business
       Investment Act of 1958; any plan established and maintained by a state, its
       political subdivisions, or any agency or instrumentality of a state or its political
       subdivisions for the benefit of its employees, if such plan has total assets in excess
       of $5,000,000; any employee benefit plan within the meaning of the Employee
       Retirement Income Security Act of 1974 if the investment decision is made by a
       plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
       savings and loan association, insurance company, or registered investment
       adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or,
       if a self-directed plan, with investment decisions made solely by persons that are
       Accredited Investors;

(2)    Any private business development company as defined in Section 202(a)(22) of
       the Investment Advisers Act of 1940;

(3)    Any organization described in Section 501(c)(3) of the Internal Revenue Code,
       corporation, Massachusetts or similar business trust, or partnership, not formed
       for the specific purpose of acquiring the securities offered, with total assets in
       excess of $5,000,000;

(4)    Any director, executive officer, or general partner of the issuer of the securities
       being offered or sold, or any director, executive officer, or general partner of a
       general partner of that issuer;

(5)    Any natural person whose individual net worth, or joint net worth with that
       person’s spouse, exceeds $1,000,000;

       (i) Except as provided in clause (ii) paragraph (5), for purposes of calculating net
       worth under this paragraph (5):

              (A) The person’s primary residence shall not be included as an asset;




                                             8
Doc#: US1:14005058v4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 142 of 146




              (B) Indebtedness that is secured by the person’s primary residence, up to
              the estimated fair market value of the primary residence at the time of the
              sale of securities, shall not be included as a liability (except that if the
              amount of such indebtedness outstanding at the time of sale of securities
              exceeds the amount outstanding 60 days before such time, other than as a
              result of the acquisition of the primary residence, the amount of such
              excess shall be included as a liability); and

              (C) Indebtedness that is secured by the person’s primary residence in
              excess of the estimated fair market value of the primary residence at the
              time of the sale of securities shall be included as a liability;

       (ii) Clause (i) of this paragraph (5) will not apply to any calculation of a person’s
       net worth made in connection with a purchase of securities in accordance with a
       right to purchase such securities, provided that:

              (A) Such right was held by the person on July 20, 2010;

              (B) The person qualified as an Accredited Investor on the basis of net
              worth at the time the person acquired such right; and

              (C) The person held securities of the same issuer, other than such right, on
              July 20, 2010.

(6)    Any natural person who had an individual income in excess of $200,000 in each
       of the two most recent years or joint income with that person’s spouse in excess
       of $300,000 in each of those years and has a reasonable expectation of reaching
       the same income level in the current year;

(7)    Any trust, with total assets in excess of $5,000,000, not formed for the specific
       purpose of acquiring the securities offered, whose purchase is directed by a
       sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and

(8)    Any entity in which all of the equity owners are Accredited Investors.



“Qualified institutional buyer” as defined in Rule 144A under the Securities Act shall
mean:

(i)    Any of the following entities, acting for its own account or the accounts of other
       qualified institutional buyers, that in the aggregate owns and invests on a
       discretionary basis at least $100 million in securities of issuers that are not
       affiliated with the entity:

              (A) Any insurance company as defined in section 2(a)(13) of the Act;



                                             9
Doc#: US1:14005058v4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 143 of 146




               (B) Any investment company registered under the Investment Company
               Act or any business development company as defined in section 2(a)(48)
               of that Act;

               (C) Any Small Business Investment Company licensed by the U.S. Small
               Business Administration under section 301(c) or (d) of the Small Business
               Investment Act of 1958;

               (D) Any plan established and maintained by a state, its political
               subdivisions, or any agency or instrumentality of a state or its political
               subdivisions, for the benefit of its employees;

               (E) Any employee benefit plan within the meaning of title I of the
               Employee Retirement Income Security Act of 1974;

               (F) Any trust fund whose trustee is a bank or trust company and whose
               participants are exclusively plans of the types identified in paragraph
               (a)(1)(i) (D) or (E) of this section, except trust funds that include as
               participants individual retirement accounts or H.R. 10 plans.

               (G) Any business development company as defined in section 202(a)(22)
               of the Investment Advisers Act of 1940;

               (H) Any organization described in section 501(c)(3) of the Internal
               Revenue Code, corporation (other than a bank as defined in section 3(a)(2)
               of the Act or a savings and loan association or other institution referenced
               in section 3(a)(5)(A) of the Act or a foreign bank or savings and loan
               association or equivalent institution), partnership, or Massachusetts or
               similar business trust; and

               (I) Any investment adviser registered under the Investment Advisers Act.

(ii)    Any dealer registered pursuant to section 15 of the Exchange Act, acting for its
        own account or the accounts of other qualified institutional buyers, that in the
        aggregate owns and invests on a discretionary basis at least $10 million of
        securities of issuers that are not affiliated with the dealer, Provided, That
        securities constituting the whole or a part of an unsold allotment to or subscription
        by a dealer as a participant in a public offering shall not be deemed to be owned
        by such dealer;

(iii)   Any dealer registered pursuant to section 15 of the Exchange Act acting in a
        riskless principal transaction on behalf of a qualified institutional buyer;




                                             10
Doc#: US1:14005058v4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 144 of 146




(iv)    Any investment company registered under the Investment Company Act, acting
        for its own account or for the accounts of other qualified institutional buyers, that
        is part of a family of investment companies which own in the aggregate at least
        $100 million in securities of issuers, other than issuers that are affiliated with the
        investment company or are part of such family of investment companies. Family
        of investment companies means any two or more investment companies registered
        under the Investment Company Act, except for a unit investment trust whose
        assets consist solely of shares of one or more registered investment companies,
        that have the same investment adviser (or, in the case of unit investment trusts, the
        same depositor), Provided That, for purposes of this section:

               (A) Each series of a series company (as defined in Rule 18f-2 under the
               Investment Company Act [17 CFR 270.18f-2]) shall be deemed to be a
               separate investment company; and

               (B) Investment companies shall be deemed to have the same adviser (or
               depositor) if their advisers (or depositors) are majority-owned subsidiaries
               of the same parent, or if one investment company's adviser (or depositor)
               is a majority-owned subsidiary of the other investment company's adviser
               (or depositor);

(v)     Any entity, all of the equity owners of which are qualified institutional buyers,
        acting for its own account or the accounts of other qualified institutional buyers;
        and

(vi)    Any bank as defined in section 3(a)(2) of the Act, any savings and loan
        association or other institution as referenced in section 3(a)(5)(A) of the Act, or
        any foreign bank or savings and loan association or equivalent institution, acting
        for its own account or the accounts of other qualified institutional buyers, that in
        the aggregate owns and invests on a discretionary basis at least $100 million in
        securities of issuers that are not affiliated with it and that has an audited net worth
        of at least $25 million as demonstrated in its latest annual financial statements, as
        of a date not more than 16 months preceding the date of sale under the Rule in the
        case of a U.S. bank or savings and loan association, and not more than 18 months
        preceding such date of sale for a foreign bank or savings and loan association or
        equivalent institution.


“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act shall
mean:

(i)     Any natural person resident in the United States;

(ii)    Any partnership or corporation organized or incorporated under the laws of the
        United States;

(iii)   Any estate of which any executor or administrator is a U.S. person;

                                              11
Doc#: US1:14005058v4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 145 of 146




(iv)     Any trust of which any trustee is a U.S. person;

(v)      Any agency or branch of a foreign entity located in the United States;

(vi)     Any non-discretionary account or similar account (other than an estate or trust)
         held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(vii)    Any discretionary account or similar account (other than an estate or trust) held
         by a dealer or other fiduciary organized, incorporated, or (if an individual)
         resident in the United States; and

(viii)   Any partnership or corporation if:

                 (A) Organized or incorporated under the laws of any foreign jurisdiction;
                 and

                 (B) Formed by a U.S. person principally for the purpose of investing in
                 securities not registered under the Securities Act, unless it is organized or
                 incorporated, and owned, by Accredited Investors who are not natural
                 persons, estates or trusts.

For purposes of Rule 902 of Regulation S under the Securities Act, the following are not
“U.S. persons”:

(i)      Any discretionary account or similar account (other than an estate or trust) held
         for the benefit or account of a non-U.S. person by a dealer or other professional
         fiduciary organized, incorporated, or (if an individual) resident in the United
         States;

(ii)     Any estate of which any professional fiduciary acting as executor or administrator
         is a U.S. person if:

                 (A) An executor or administrator of the estate who is not a U.S. person has
                 sole or shared investment discretion with respect to the assets of the estate;
                 and

                 (B) The estate is governed by foreign law;

(iii)    Any trust of which any professional fiduciary acting as trustee is a U.S. person, if
         a trustee who is not a U.S. person has sole or shared investment discretion with
         respect to the trust assets, and no beneficiary of the trust (and no settlor if the trust
         is revocable) is a U.S. person;

(iv)     An employee benefit plan established and administered in accordance with the
         law of a country other than the United States and customary practices and
         documentation of such country;
                                                12
Doc#: US1:14005058v4
Case 20-34306 Document 143 Filed in TXSB on 09/15/20 Page 146 of 146




(v)    Any agency or branch of a U.S. person located outside the United States if:

               (A) The agency or branch operates for valid business reasons; and

               (B) The agency or branch is engaged in the business of insurance or
               banking and is subject to substantive insurance or banking regulation,
               respectively, in the jurisdiction where located; and

(vi) The International Monetary Fund, the International Bank for Reconstruction and
       Development, the Inter-American Development Bank, the Asian Development
       Bank, the African Development Bank, the United Nations, and their agencies,
       affiliates and pension plans, and any other similar international organizations,
       their agencies, affiliates and pension plans.




                                            13
Doc#: US1:14005058v4
